

Execution Version
 
 
Ralcorp Holdings, Inc.
 
 
 
$50,000,000 7.45% Senior Notes, Series 2009A, due May 28, 2019
 
$50,000,000 7.60% Senior Notes, Series 2009B, due May 28, 2021
 
 
 
 
 
______________
 
Note Purchase Agreement
 
_____________
 
 
 
Dated May 28, 2009
 
 
 
 
 
 




 
 

--------------------------------------------------------------------------------

 


Table of Contents
 
(Not a part of the Agreement)
 


SECTION
HEADING
PAGE
     
SECTION 1.     AUTHORIZATION OF 2009 NOTES
1
   
SECTION 2.     SALE AND PURCHASE OF NOTES
2
   
Section 2.1.
Sale and Purchase of 2009 Notes
2
Section 2.2.
Additional Series of Notes
2
     
SECTION 3.     CLOSING
3
     
SECTION 4.     CONDITIONS TO CLOSING
3
     
Section 4.1.
Representations and Warranties
4
Section 4.2.
Performance; No Default.
4
Section 4.3.
Compliance Certificates
4
Section 4.4.
Opinions of Counsel
4
Section 4.5.
Purchase Permitted By Applicable Law, etc
4
Section 4.6.
Sale of Other Notes
4
Section 4.7.
Payment of Special Counsel Fees.
5
Section 4.8.
Private Placement Number
5
Section 4.9.
Changes in Corporate Structure
5
Section 4.10.
Funding Instructions
5
Section 4.11.
Subsidiary Guarantee
5
Section 4.12.
Pledge Agreement
5
Section 4.13.
Proceedings and Documents
5
Section 4.14.
Additional Conditions to Issuance of Additional Notes
5
     
SECTION 5.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY
6
     
Section 5.1.
Organization; Power and Authority
6
Section 5.2.
Authorization, Etc
6
Section 5.3.
Disclosure
6
Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
7
Section 5.5.
Financial Statements
8
Section 5.6.
Compliance with Laws, Other Instruments, Etc
8
Section 5.7.
Governmental Authorizations, Etc
8
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
8
Section 5.9.
Taxes
8
Section 5.10.
Title to Property; Leases
9
Section 5.11.
Licenses, Permits, Etc
9
Section 5.12.
Compliance with ERISA
9


 
i

--------------------------------------------------------------------------------

 

 
Section 5.13.
Private Offering by the Company
10
Section 5.14.
Use of Proceeds; Margin Regulations
10
Section 5.15.
Existing Debt; Future Liens
11
Section 5.16.
Foreign Assets Control Regulations, Etc
11
Section 5.17.
Status under Certain Statutes
11
Section 5.18.
Environmental Matters
12
Section 5.19.
Ranking of Notes
12
Section 5.20.
Subsidiary Guarantee
12
Section 5.21.
Pledge Agreement
13
     
SECTION 6.     REPRESENTATIONS OF THE PURCHASER
13
     
Section 6.1.
Purchase for Investment
13
Section 6.2.
Source of Funds
13
     
SECTION 7.     INFORMATION AS TO COMPANY
15
     
Section 7.1.
Financial and Business Information
15
Section 7.2.
Officer’s Certificate
18
Section 7.3.
Inspection
18
     
SECTION 8.     PREPAYMENT OF THE NOTES
19
     
Section 8.1.
Required Prepayments
19
Section 8.2.
Optional Prepayments with Make-Whole Amount
19
Section 8.3.
Change in Control
19
Section 8.4.
Allocation of Partial Prepayments
21
Section 8.5.
Maturity; Surrender, Etc
21
Section 8.6.
Purchase of Notes
21
Section 8.7.
Make-Whole Amount
22
     
SECTION 9.     AFFIRMATIVE COVENANTS
23
     
Section 9.1.
Compliance with Law
23
Section 9.2.
Insurance
23
Section 9.3.
Maintenance of Properties
24
Section 9.4.
Payment of Taxes and Claims
24
Section 9.5.
Corporate Existence, Etc
24
Section 9.6.
Notes to Rank Pari Passu
24
Section 9.7.
Subsidiary Guarantee; Release
25
Section 9.8.
Additional Interest
25
     
SECTION 10.     NEGATIVE COVENANTS
25
     
Section 10.1.
Transactions with Affiliates
25
Section 10.2.
Merger and Consolidation
26
Section 10.3.
Minimum Consolidated Adjusted Net Worth
27
Section 10.4.
Additional Limitations on Total Debt and Priority Debt
27


 
ii

--------------------------------------------------------------------------------

 

 
Section 10.5.
Liens
27
Section 10.6.
Sale of Assets
29
Section 10.7.
Nature of Business
30
Section 10.8..
Terrorism Sanctions Regulations
30
     
SECTION 11.     EVENTS OF DEFAULT
30
     
SECTION 12.     REMEDIES ON DEFAULT, ETC
33
     
Section 12.1.
Acceleration
33
Section 12.2.
Other Remedies
33
Section 12.3.
Rescission
33
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
34
     
SECTION 13.     REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
34
     
Section 13.1.
Registration of Notes
34
Section 13.2.
Transfer and Exchange of Notes
34
Section 13.3.
Replacement of Notes
35
     
SECTION 14.     PAYMENTS ON NOTES
35
     
Section 14.1.
Place of Payment
35
Section 14.2.
Home Office Payment
35
     
SECTION 15.     EXPENSES, ETC
36
     
Section 15.1.
Transaction Expenses
36
Section 15.2.
Survival
36
     
SECTION 16.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
36
     
SECTION 17.     AMENDMENT AND WAIVER
36
     
Section 17.1.
Requirements
36
Section 17.2.
Solicitation of Holders of Notes
37
Section 17.3.
Binding Effect, Etc
37
Section 17.4.
Notes Held by Company, Etc
38
     
SECTION 18.     NOTICES
38
     
SECTION 19.     REPRODUCTION OF DOCUMENTS
38
     
SECTION 20.     CONFIDENTIAL INFORMATION
39


 
iii

--------------------------------------------------------------------------------

 

 
SECTION 21.     SUBSTITUTION OF PURCHASER
39
     
SECTION 22.     MISCELLANEOUS
40
     
Section 22.1.
Successors and Assigns
40
Section 22.2.
Payments Due on Non-Business Days
40
Section 22.3.
Severability
40
Section 22.4.
Construction
40
Section 22.5.
Counterparts
40
Section 22.6.
Governing Law
40
Section 22.7.
Jurisdiction and Process; Waiver of Jury Trial
41
     
Signature
42

 
Schedule A
—
Information Relating to Purchasers
Schedule B
—
Defined Terms
Schedule 5.3
—
Disclosure Materials
Schedule 5.4
—
Subsidiaries of the Company and Ownership of Subsidiary Stock
Schedule 5.5
—
Financial Statements
Schedule 5.15
—
Existing Debt
     
Schedule 10.5(i)
—
Description of Forward Sale Agreement and Pledge Agreement Re: Vail Resorts,
Inc.
Exhibit 1-A
—
Form of 7.45% Senior Note, Series 2009A, due May 28, 2019
Exhibit 1-B
—
Form of 7.60% Senior Note, Series 2009B, due May 28, 2021
     
Exhibit 4.4(a)
—
Form of Opinion of Charles G. Huber, General Counsel of the
   
Obligors
Exhibit 4.4(b)
—
Form of Opinion of Special Counsel to the Purchasers
Exhibit 4.11
—
Form of Subsidiary Guarantee
Exhibit S
—
Form of Supplement to Note Purchase Agreement


 
iv

--------------------------------------------------------------------------------

 


Ralcorp Holdings, Inc.
800 Market Street
Suite 2900
St. Louis, MO  63101
 
 
7.45% Senior Notes, Series 2009A, due May 28, 2019
 
7.60% Senior Notes, Series 2009B, due May 28, 2021
 
May 28, 2009
 
 
To each of the Purchasers listed in
  the attached Schedule A:
 
Ladies and Gentlemen:
 
Ralcorp Holdings, Inc., a Missouri corporation (the “Company”), agrees with you
(“Purchaser”) as follows:
 
Section 1.
Authorization of 2009 Notes.

 
The Company will authorize the issue and sale of (i) $50,000,000 aggregate
principal amount of its 7.45% Senior Notes, Series 2009A, due May 28, 2019 (the
“Series 2009A Notes”) and (ii) $50,000,000 aggregate principal amount of its
7.60% Senior Notes, Series 2009B, due May 28, 2021 (the “Series 2009B Notes”,
and together with the Series 2009A Notes, the “2009 Notes”).  The 2009 Notes
together with each series of Additional Notes which may from time to time be
issued pursuant to the provisions of Section 2.2 are collectively referred to as
the “Notes” (such term shall also include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement or the Other Agreements (as
hereinafter defined)).  The Series 2009A Notes and Series 2009B Notes shall be
substantially in the forms set out in Exhibits 1-A and 1-B, respectively, with
such changes therefrom, if any, as may be approved by you and the
Company.  Certain capitalized terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.
 
The obligations of the Company hereunder and under the Notes shall be
unconditionally guaranteed under and pursuant to the terms and provisions of the
Subsidiary Guarantee, reference to which Subsidiary Guarantee is hereby
made.  The obligations of the Company hereunder and under the Notes shall be
secured pursuant to the terms and provisions of the Pledge Agreement, reference
to which Pledge Agreement is hereby made, but only to the extent that the
Company’s other Secured Debt Agreements continue to be secured under the Pledge
Agreement in accordance with Section 10.5 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 2. 
Sale and Purchase of Notes.

 
            Section 2.1.     Sale and Purchase of 2009 Notes.  Subject to the
terms and conditions of this Agreement, the Company will issue and sell to you
and you will purchase from the Company, at the Closing provided for in
Section 3, 2009 Notes in the principal amount and of the series specified
opposite your name in Schedule A at the purchase price of 100% of the principal
amount thereof.  Contemporaneously with entering into this Agreement, the
Company is entering into separate Note Purchase Agreements (the “Other
Agreements”) identical with this Agreement with each of the other purchasers
named in Schedule A (the “Other Purchasers”), providing for the sale at such
Closing to each of the Other Purchasers of 2009 Notes in the principal amount
and of the series specified opposite its name in Schedule A.  Your obligation
hereunder, and the obligations of the Other Purchasers under the Other
Agreements, are several and not joint obligations, and you shall have no
obligation under any Other Agreement and no liability to any Person for the
performance or nonperformance by any Other Purchaser thereunder.  The Series
2009A Notes, the Series 2009B Notes and each other series of Notes issued
hereunder are each herein sometimes referred to as Notes of a “series.”
 
            Section 2.2.     Additional Series of Notes. The Company may, from
time to time, in its sole discretion, but subject to the terms hereof, issue and
sell one or more additional series of its promissory notes under the provisions
of this Agreement pursuant to a supplement (a “Supplement”) substantially in the
form of Exhibit S.  Each additional series of Notes (the “Additional Notes”)
issued pursuant to a Supplement shall be subject to the following terms and
conditions:
 
                (i)    each series of Additional Notes, when so issued, shall be
differentiated from all previous series by sequential date and alphabetical
designation inscribed thereon;
 
                (ii)   Additional Notes of the same series may consist of more
than one different and separate tranches and may differ with respect to
outstanding principal amounts, maturity dates, interest rates and premiums, if
any, and price and terms of redemption or payment prior to maturity, but all
such different and separate tranches of the same series shall vote as a single
class and constitute one series;
 
                (iii)   each series of Additional Notes shall be dated the date
of issue, bear interest at such rate or rates, mature on such date or dates, be
subject to such mandatory and optional prepayment on the dates and at the
premiums, if any, have such additional or different conditions precedent to
closing, such representations and warranties and such additional covenants and
events of default (including covenants and/or events of default which are
similar in structure to existing covenants and/or events of default and are more
restrictive) as shall be specified in the Supplement under which such Additional
Notes are issued and upon execution of any such Supplement, this Agreement shall
be amended to incorporate such additional covenants and such additional events
of default without further action on the part of the holders of the Notes
outstanding under this Agreement, provided, that any such additional covenants
and such additional events of default shall not diminish or reduce any existing
covenants of events of default, but shall inure to the
 
 
2

--------------------------------------------------------------------------------

 
 
 
benefit of all holders of Notes so long as any Additional Notes issued pursuant
to such Supplement remain outstanding;
 
                (iv)   each series of Additional Notes issued under this
Agreement shall be in substantially the form of Exhibit 1 to Exhibit S hereto
with such variations, omissions and insertions as are necessary or permitted
hereunder;
 
                (v)   the minimum aggregate principal amount of any series of
Notes issued under a Supplement shall be $5,000,000 and the minimum denomination
shall be $100,000;
 
                (vi)   all Additional Notes shall mature more than one year
after the issuance thereof, shall constitute Debt of the Company and shall rank
pari passu  with all other outstanding Notes; and
 
                (vii)  no Additional Notes shall be issued hereunder if
immediately prior to the time of issuance thereof or immediately after giving
effect to the issuance and the application of the proceeds thereof, any Default
or Event of Default shall exist.
 
Section 3. 
Closing.

 
The sale and purchase of the 2009 Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe
Street, Chicago, Illinois 60603, at 10:00 a.m., Chicago time, at a closing (the
“Closing”) on May 28, 2009 or on such other Business Day thereafter on or prior
to June 2, 2009 as may be agreed upon by the Company and you and the Other
Purchasers.  At the Closing the Company will deliver to you the 2009 Notes of
the series to be purchased by you in the form of a single 2009 Note of such
series (or such greater number of 2009 Notes of such series in denominations of
at least $250,000 as you may request) dated the date of the Closing and
registered in your name (or in the name of your nominee), against delivery by
you to the Company or its order of immediately available funds in the amount of
the purchase price therefor by wire transfer of immediately available funds for
the account of the Company to account number 1096726 at JPMorgan Chase Bank,
N.A., in New York, New York, ABA #021000021.  If at the Closing the Company
shall fail to tender such 2009 Notes to you as provided above in this Section 3,
or any of the conditions specified in Section 4 shall not have been fulfilled to
your reasonable satisfaction, you shall, at your election, be relieved of all
further obligations under this Agreement, without thereby waiving any rights you
may have by reason of such failure or such nonfulfillment.
 
Section 4. 
Conditions to Closing.

 
Your obligation to purchase and pay for the 2009 Notes to be sold to you at the
Closing is subject to the fulfillment to your satisfaction, prior to or at the
Closing, of the following conditions (except that the conditions in Section 4.14
shall be applicable only to the issuance of each series of Additional Notes):
 
 
3

--------------------------------------------------------------------------------

 
 
            Section 4.1.     Representations and Warranties.  The
representations and warranties of the Obligors in the Financing Agreements shall
be correct when made and at the time of the Closing.
 
            Section 4.2.    Performance; No Default.  Each Obligor shall have
performed and complied with all agreements and conditions contained in each
Financing Agreement required to be performed or complied with by it prior to or
at the Closing and after giving effect to the issue and sale of the 2009 Notes
(and the application of the proceeds thereof as contemplated by Section 5.14) no
Default or Event of Default shall have occurred and be continuing.   Neither the
Company nor any Subsidiary shall have entered into any transaction since the
date of the Memorandum that would have been prohibited by Section 10 hereof had
such Section applied since such date.
 
            Section 4.3.      Compliance Certificates.
 
            (a)           Officer’s Certificate.  Each Obligor shall have
delivered to you an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.
 
            (b)           Secretary’s Certificate.  Each Obligor shall have
delivered to you a certificate certifying as to the resolutions attached thereto
and other corporate proceedings relating to the authorization, execution and
delivery of the Financing Agreements to which it is a party.
 
            Section 4.4.     Opinions of Counsel.  You shall have received
opinions in form and substance reasonably satisfactory to you, dated the date of
the Closing (a) from Charles G. Huber, Vice President and General Counsel,
counsel for the Obligors, covering the matters set forth in Exhibit 4.4(a) and
covering such other matters incident to the transactions contemplated hereby as
you or your counsel may reasonably request (and the Company hereby instructs its
counsel to deliver such opinion to you) and (b) from Chapman and Cutler LLP,
your special counsel in connection with such transactions, substantially in the
form set forth in Exhibit 4.4(b) and covering such other matters incident to
such transactions as you may reasonably request.
 
            Section 4.5.     Purchase Permitted by Applicable Law, Etc.  On the
date of the Closing your purchase of 2009 Notes shall (i) be permitted by the
laws and regulations of each jurisdiction to which you are subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (ii) not violate any
applicable law or regulation (including, without limitation, Regulation T, U or
X of the Board of Governors of the Federal Reserve System) and (iii) not subject
you to any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof.  If
requested by you, you shall have received an Officer’s Certificate certifying as
to such matters of fact as you may reasonably specify to enable you to determine
whether such purchase is so permitted.
 
            Section 4.6.     Sale of Other Notes.  Contemporaneously with the
Closing, the Company shall sell to the Other Purchasers, and the Other
Purchasers shall purchase the 2009 Notes to be purchased by them at the Closing
as specified in Schedule A.
 
 
4

--------------------------------------------------------------------------------

 
 
            Section 4.7.     Payment of Special Counsel Fees.; Without limiting
the provisions of Section 15.1, the Company shall have paid on or before the
Closing the fees, charges and disbursements of your special counsel referred to
in Section 4.4 to the extent reflected in a statement of such counsel rendered
to the Company at least one Business Day prior to the Closing.
 
            Section 4.8.     Private Placement Number.  A Private Placement
Number issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
Securities Valuation Office of the National Association of Insurance
Commissioners) shall have been obtained for each series of the 2009 Notes.
 
            Section 4.9.     Changes in Corporate Structure.  No Obligor shall
have changed its jurisdiction of incorporation or been a party to any merger or
consolidation and shall not have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.
 
            Section 4.10.   Funding Instructions.  At least three Business Days
prior to the date of the Closing, you shall have received written instructions
executed by a Responsible Officer directing the manner of the payment of the
purchase price for the 2009 Notes and setting forth (i) the name and address of
the transferee bank, (ii) such transferee bank’s ABA number, (iii) the account
name and number into which the purchase price for the 2009 Notes is to be
deposited, and (iv) the name and telephone number of the account representative
responsible for verifying receipt of such funds.
 
            Section 4.11.   Subsidiary Guarantee. Each of the Subsidiary
Guarantors shall have executed and delivered the Subsidiary Guarantee
substantially in the form of Exhibit 4.11 hereto.
 
           Section 4.12.   Pledge Agreement.  The Company shall have complied
with all terms and conditions set forth in the definition of “Permitted Debt
Agreement” as defined in the Pledge Agreement and shall have executed and
delivered to the Pledgee (as defined in the Pledge Agreement) and the Purchaser
and Other Purchasers an Officers Certificate certifying that such terms and
conditions have been satisfied.  The Company shall have delivered to the Pledgee
all counterpart signature pages to the Pledge Agreement executed and delivered
by the Purchasers and the Other Purchasers.
 
            Section 4.13.   Proceedings and Documents.  All corporate and other
proceedings in connection with the transactions contemplated by the Financing
Agreements and all documents and instruments incident to such transactions shall
be satisfactory to you and your special counsel, and you and your special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as you or they may reasonably request.
 
            Section 4.14.   Additional Conditions to Issuance of Additional
Notes. The obligations of the Additional Purchasers to purchase any Additional
Notes shall also be subject to the following conditions precedent, in addition
to the conditions specified in the Supplement pursuant to which such Additional
Notes may be issued:
 
 
5

--------------------------------------------------------------------------------

 
 
            (a)            Compliance Certificate.  A duly authorized Senior
Financial Officer of the Company shall execute and deliver to each Additional
Purchaser and each holder of Notes an Officer’s Certificate dated the date of
issue of such series of Additional Notes stating that such officer has reviewed
the provisions of this Agreement (including any Supplements hereto) and setting
forth the information and computations (in sufficient detail) required in order
to establish whether the Company is in compliance with the requirements of
Section 10 on such date.
 
           (b)           Execution and Delivery of Supplement.  The Company and
each such Additional Purchaser shall execute and deliver a Supplement
substantially in the form of Exhibit S hereto, subject to any prepayment
conditions, additional covenants and closing conditions as contemplated therein.
 
            (c)            Representations of Additional Purchasers.  Each
Additional Purchaser shall have confirmed in the Supplement that the
representations set forth in Section 6 are true with respect to such Additional
Purchaser on and as of the date of issue of the Additional Notes.
 
Section 5. 
Representations and Warranties of the Company.

 
 The Company represents and warrants to you that:
 
            Section 5.1.     Organization; Power and Authority.  The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Missouri, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement, the Other
Agreements and the 2009 Notes and to perform the provisions hereof and thereof.
 
            Section 5.2.     Authorization, Etc.  This Agreement, the Other
Agreements, the 2009 Notes and the Pledge Agreement have been duly authorized by
all necessary corporate action on the part of the Company, and this Agreement,
the Other Agreements and the Pledge Agreement constitutes, and upon execution
and delivery thereof each 2009 Note will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
            Section 5.3.     Disclosure.  The Company, through its agent, SPP
Capital Partners, LLC, has  delivered to you and each Other Purchaser a copy of
the Private Placement Memorandum including all exhibits and attachments thereto,
dated April 2009 (the “Memorandum”), relating to the transactions contemplated
hereby.  The Memorandum fairly describes, in all material
 
 
6

--------------------------------------------------------------------------------

 
 
respects, the general nature of the business and principal properties of the
Company and its Subsidiaries.  This Agreement, the Memorandum, the documents,
certificates or other writings delivered to you by or on behalf of the Company
in connection with the transactions contemplated hereby and described on
Schedule 5.3 and the financial statements listed in Schedule 5.5 (this
Agreement, the Memorandum, the documents, certificates and other writings
described on Schedule 5.13 and the financial statements listed in Schedule 5.5,
together, the “Disclosure Documents”), taken as a whole, do not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein not misleading in light of the circumstances
under which they were made.  Except as disclosed in the Disclosure Documents,
since September 30, 2008, there has been no change  in  the  financial
condition, operations, business or properties of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.  There is no fact known to the
Company that could reasonably be expected to have a Material Adverse Effect that
has not been set forth in the Disclosure Documents.
 
            Section 5.4.      Organization and Ownership of Shares of
Subsidiaries; Affiliates.
 
            (a)            Schedule 5.4 contains (except as noted therein)
complete and correct lists (i) of the Company’s Subsidiaries, showing, as to
each Subsidiary, the correct name thereof, the jurisdiction of its organization,
and the percentage of shares of each class of its capital stock or similar
equity interests outstanding owned by the Company and each other Subsidiary,
(ii) of the Company’s Affiliates, other than Subsidiaries, and (iii) of the
Company’s directors and senior officers.
 
            (b)           All of the outstanding shares of capital stock or
similar equity interests of each Subsidiary shown in Schedule 5.4 as being owned
by the Company and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Company or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).
 
            (c)            Each Subsidiary identified in Schedule 5.4 is a
corporation or other legal entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.
 
            (d)           No Subsidiary is a party to, or otherwise subject to
any legal restriction or any agreement (other than this Agreement, the Other
Agreements, the agreements listed on Schedule 5.4 and customary limitations
imposed by corporate law statutes) restricting the ability of such Subsidiary to
pay dividends out of profits or make any other similar distributions of profits
to the Company or any of its Subsidiaries that owns outstanding shares of
capital stock or similar equity interests of such Subsidiary.
 
 
7

--------------------------------------------------------------------------------

 
 
            Section 5.5.     Financial Statements.  The Company has delivered to
each Purchaser copies of the financial statements of the Company and its
Subsidiaries listed on Schedule 5.5. All of said financial statements (including
in each case the related schedules and notes) fairly present in all material
respects the consolidated financial position of the Company and its Subsidiaries
as of the respective dates specified in such Schedule and the consolidated
results of their operations and cash flows for the respective periods so
specified and have been prepared in accordance with GAAP consistently applied
throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).
 
            Section 5.6.     Compliance with Laws, Other Instruments, Etc.  The
execution, delivery and performance by the Company of this Agreement, the Other
Agreements, the 2009 Notes and the Pledge Agreement will not (i) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of the Company or any Subsidiary
(except for the Lien of the Pledge Agreement) under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, or any other agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (iii) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any Subsidiary.
 
           Section 5.7.    Governmental Authorizations, Etc.  Assuming the
accuracy of (i) the offeree letter of SPP Capital Partners, LLC and (ii) the
representations of the Purchasers in Section 6, no consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the 2009 Notes.
 
            Section 5.8.     Litigation; Observance of Agreements, Statutes and
Orders.  (a) Except as set forth in Schedule 5.8, there are no actions, suits or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
 
            (b)            Neither the Company nor any Subsidiary is in default
under any term of any agreement or instrument to which it is a party or by which
it is bound, or any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority or is in violation of any
applicable law, ordinance, rule or regulation (including without limitation
Environmental Laws or the USA Patriot Act) of any Governmental Authority, which
default or violation, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
            Section 5.9.     Taxes.  The Company and its Subsidiaries have filed
all tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and
 
 
8

--------------------------------------------------------------------------------

 
 
payable and before they have become delinquent, except for any taxes and
assessments (i) the amount of which is not individually or in the aggregate
Material or (ii) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the Company or a Subsidiary, as the case may be, has established adequate
reserves in accordance with GAAP.  The Company knows of no basis for any other
tax or assessment that could reasonably be expected to have a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of federal, state or other taxes for all fiscal periods
are adequate.  The U.S. federal income tax liabilities of the Company and its
Subsidiaries have been finally determined by the Internal Revenue Service and
paid for all fiscal years up to and including the fiscal year ended September
30, 2006.
 
            Section 5.10.   Title to Property; Leases.  The Company and its
Subsidiaries have good and sufficient title to their respective properties that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Company or any Subsidiary after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement.  All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.
 
            Section 5.11.   Licenses, Permits, Etc.  (a) The Company and its
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others.
 
            (b)          To the best knowledge of the Company, no product of the
Company infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, service mark, trademark, trade name or other
right owned by any other Person.
 
            (c)            To the best knowledge of the Company, there is no
Material violation by any Person of any right of the Company or any of its
Subsidiaries with respect to any patent, copyright, service mark, trademark,
trade name or other right owned or used by the Company or any of its
Subsidiaries.
 
            Section 5.12.   Compliance with ERISA.  (a) The Company and each
ERISA Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in Section 3 of ERISA),
and no event, transaction or condition has occurred or exists that could
reasonably be expected to result in the incurrence of any such liability by the
Company or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of the Company or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to Section 401(a)(29) or 412 of the Code, other than such
liabilities or Liens as would not be individually or in the aggregate Material.
 
 
9

--------------------------------------------------------------------------------

 
 
            (b)            The present value of the aggregate benefit
liabilities under each of the Plans (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities by more than
$20,000,000 in the case of any single Plan and by more than $30,000,000 in the
aggregate for all Plans.  The  term “benefit  liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.
 
            (c)            The Company and its ERISA Affiliates have not
incurred withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.
 
            (d)            The expected post-retirement benefit obligation
(determined as of the last day of the Company’s most recently ended fiscal year
in accordance with Financial Accounting Standards Board Statement No. 106,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries was $83,971,000
as of September 30, 2008, the last valuation date.
 
            (e)            The execution and delivery of this Agreement and the
issuance and sale of the 2009 Notes hereunder will not involve any transaction
that is subject to the prohibitions of section 406 of ERISA or in connection
with which a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the
Code.  The representation by the Company in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to (i) the accuracy of your
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the 2009 Notes to be purchased by you and (ii) the assumption,
made solely for the purpose of making such representation, that Department of
Labor Interpretive Bulletin 75-2 with respect to prohibited transactions remains
valid in the circumstances of the transactions contemplated herein.
 
            Section 5.13.   Private Offering by the Company.  Neither the
Company nor anyone acting on its behalf has offered the 2009 Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than you, the Other Purchasers and not more than twenty-seven (27) other
Institutional Investors, each of which has been offered the 2009 Notes at a
private sale for investment.  Neither the Company nor anyone acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the 2009 Notes to the registration requirements of Section 5 of the
Securities Act.
 
            Section 5.14.   Use of Proceeds; Margin Regulations.  The Company
will apply the proceeds of the sale of the 2009 Notes to refinance existing Debt
outstanding under the Bank Agreement and for general corporate purposes.  No
part of the proceeds from the sale of the 2009 Notes hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of
 
 
10

--------------------------------------------------------------------------------

 
 
said Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220).  Margin stock does not constitute more
than 1.00% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 1.00% of the value of such assets.  As used in
this Section, the terms “margin stock” and “purpose of buying or carrying” shall
have the meanings assigned to them in said Regulation U.
 
            Section 5.15.   Existing Debt; Future Liens.  (a) Except as
described therein, Schedule 5.15 sets forth a complete and correct list of all
outstanding Debt of the Company and its Subsidiaries as of May 22, 2009
(including a description of the obligors and obligees, principal amount
outstanding and any collateral thereof and any Guaranty thereof), since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Debt of the Company or its
Subsidiaries.  Neither the Company nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Debt of the Company or such Subsidiary and no event or condition
exists with respect to any Debt of the Company or any Subsidiary that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Debt to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.
 
            (b)            Except as disclosed in Schedule 5.15, neither the
Company nor any Subsidiary has agreed or consented to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to a Lien not permitted
by Section 10.5.
 
            Section 5.16.   Foreign Assets Control Regulations, Etc.  Neither
the sale of the 2009 Notes by the Company hereunder nor its use of the proceeds
thereof will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.  Without limiting the foregoing, neither the Company nor
any of its Subsidiaries (a) is or will become a Person described or designated
in the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in section 1 of the Anti-Terrorism Order or
(b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such Person.  
 
The Company and its Subsidiaries are in compliance, in all material respects,
with the USA Patriot Act.  No part of the proceeds from the sale of the 2009
Notes hereunder will be used, directly or indirectly, for any payment to any
governmental official or employee, political party, official of a political
party, candidate for political office or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
            Section 5.17.   Status under Certain Statutes.  Neither the Company
nor any Subsidiary is subject to regulation under the Investment Company Act of
1940, as amended, the Public Utility Holding Company Act of 2005, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.
 
 
11

--------------------------------------------------------------------------------

 
 
            Section 5.18.   Environmental Matters.  Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.  Except as otherwise disclosed to you in writing:
 
            (a)            neither the Company nor any Subsidiary has knowledge
of any facts which would give rise to any claim, public or private, of violation
of Environmental Laws or damage to the environment emanating from, occurring on
or in any way related to real properties now or formerly owned, leased or
operated by any of them or to other assets or their use, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect;
 
            (b)            neither the Company nor any of its Subsidiaries has
stored any Hazardous Materials on real properties now or formerly owned, leased
or operated by any of them and has not disposed of any Hazardous Materials in a
manner contrary to any Environmental Laws in each case in any manner that could
reasonably be expected to result in a Material Adverse Effect; and
 
            (c)            all buildings on all real properties now owned,
leased or operated by the Company or any of its Subsidiaries are in compliance
with applicable Environmental Laws, except where failure to comply could not
reasonably be expected to result in a Material Adverse Effect.
 
            Section 5.19.   Ranking of Notes.  The Company’s obligations under
this Agreement and the 2009 Notes will, upon issuance of the 2009 Notes, rank at
least pari passu with all of its other outstanding senior unsecured Debt.
 
 In addition to the foregoing and not in limitation thereof, the Company’s
obligations under this Agreement and the 2009 Notes are secured by the security
interest in the Collateral (as defined in the Pledge Agreement) granted under
the Pledge Agreement and ranks at least pari passu, without preference or
priority, with all of its obligations under the other Secured Debt Agreements
secured by the Collateral.
 
            Section 5.20.   Subsidiary Guarantee.  Each Subsidiary Guarantor has
executed and delivered the Subsidiary Guarantee and the Subsidiary Guarantee
constitutes the legal, valid and binding obligation of each Subsidiary Guarantor
enforceable against each Subsidiary Guarantor in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  Each Subsidiary of the Company which is obligated whether by
guarantee or as a direct obligor, in respect of the Bank Agreement or any other
Secured Debt Agreement is a Subsidiary Guarantor hereunder.
 
 
12

--------------------------------------------------------------------------------

 
 
            Section 5.21.   Pledge Agreement.  The Company has satisfied all the
terms and conditions in the definition of “Permitted Debt Agreement” set forth
in the Pledge Agreement and has delivered to the Pledgee executed counterpart
signature pages thereto of each of the Purchaser and the Other Purchasers and,
accordingly, this Agreement and the Notes constitute “Permitted Debt
Agreements,” the Purchaser and the Other Purchasers are “Permitted Creditors”
and the obligations of the Company under this Agreement and the 2009 Notes
constitute “Permitted Debt Obligations” (each as defined in the Pledge
Agreement), in each case, under the Pledge Agreement.
 
Section 6. 
Representations of the Purchaser.

 
            Section 6.1.     Purchase for Investment.  You represent that you
are purchasing the 2009 Notes for your own account or for one or more separate
accounts maintained by you or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of your or their property shall at all times be within your or their
control.  You understand that the 2009 Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the 2009
Notes.
 
            Section 6.2.     Source of Funds.  You represent that at least one
of the following statements is an accurate representation as to each source of
funds (a “Source”) to be used by you to pay the purchase price of the 2009 Notes
to be purchased by you hereunder:
 
            (a)           the Source is an “insurance company general account”
(as the term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or Affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with your state of domicile; or
 
            (b)           the Source is a separate account that is maintained
solely in connection with your fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or is related trust)
that has any interest in such separate account (or to any participant or
beneficiary of such plan (including an annuitant)) are not affected in any
manner by the investment performance of the separate account; or
 
            (c)           the Source is either (i) an insurance company pooled
separate account, within the meaning of PTE 90-1 or (ii) a bank collective
investment fund, within the
 
 
13

--------------------------------------------------------------------------------

 
 
meaning of PTE 91-38 and, except as you have disclosed to the Company in writing
pursuant to this clause (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or
 
            (d)            the Source constitutes assets of an “investment fund”
(within the meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part V
of the QPAM Exemption), no employee benefit plan’s assets that are included in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of section V(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, exceed 20% of the
total client assets managed by such QPAM, the conditions of Part I(c) and (g) of
the QPAM Exemption are satisfied, as of the last day of its most recent calendar
quarter, the QPAM does not own a 10% or more interest in the Company and no
Person controlling or controlled by the QPAM (applying the definition of
“control” in section V(e) of the QPAM Exemption) owns a 20% or more interest in
the Company (or less than 20% but greater than 10%, if such Person exercises
control over the management or policies of the Company by reason of its
ownership interest) and (i) the identity of such QPAM and (ii) the names of all
employee benefit plans whose assets are included in such investment fund have
been disclosed to the Company in writing pursuant to this clause (d); or
 
            (e)            the Source constitutes assets of a “plan(s)” (within
the meaning of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an
“in-house asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a Person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in the Company and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or
 
            (f)             the Source is a governmental plan; or
 
            (g)            the Source is one or more employee benefit plans, or
a separate account or trust fund comprised of one or more employee benefit
plans, each of which has been identified to the Company in writing pursuant to
this clause (g); or
 
            (h)            the Source does not include assets of any employee
benefit plan, other than a plan exempt from the coverage of ERISA; or
 
            (i)             the Source does not include assets of (i) an
employee benefit plan which is subject to Title I of ERISA, (ii) a “plan” (as
defined in Section 4975 of the Code) which is subject to Section 4975 of the
Code or (iii) an entity whose underlying assets include
 
 
14

--------------------------------------------------------------------------------

 
 
plan assets by reason of any such employee benefit plan's or plan's investment
in such entity.
 
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
 
Section 7. 
Information as to Company.

 
             Section 7.1.     Financial and Business Information.  The Company
shall deliver to each holder of Notes that is an Institutional Investor:
 
            (a)            Quarterly Statements —within 60 days after the end of
each quarterly fiscal period in each fiscal year of the Company (other than the
last quarterly fiscal period of each such fiscal year), duplicate copies of,
 
    (i)     a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such quarter, and
 
                            (ii)    consolidated statements of income, changes
in shareholders’ equity and cash flows of the Company and its Subsidiaries for
such
            quarter and (in the case of the second and third quarters) for the
portion of the fiscal year ending with such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);
 
(b)            Annual Statements —within 105 days after the end of each fiscal
year of the Company, duplicate copies of,
 
                (i)     a consolidated balance sheet of the Company and its
Subsidiaries, as at the end of such year, and
 
                (ii)    consolidated statements of income, changes in
shareholders’ equity and cash flows of the Company and its Subsidiaries, for
such year,forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied:
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied:
 
 
15

--------------------------------------------------------------------------------

 
 
(A)           by an opinion thereon of independent certified public accountants
of recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and
 
(B)           a certificate of such accountants stating that they have reviewed
this Agreement and stating further whether, in making their audit, they have
become aware of any condition or event that then constitutes a Default or an
Event of Default, and, if they are aware that any such condition or event then
exists, specifying the nature and period of the existence thereof (it being
understood that such accountants shall not be liable, directly or indirectly,
for any failure to obtain knowledge of any Default or Event of Default unless
such accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit),
 
provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the Securities and Exchange Commission, together with the
accountant’s certificate described in clause (B) above, shall be deemed to
satisfy the requirements of this Section 7.1(b);
 
            (c)            SEC and Other Reports — promptly upon their becoming
available, one copy of (i) each financial statement, report, notice or proxy
statement sent by the Company or any Subsidiary to public securities holders
generally, and (ii) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such holder), and each
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the Securities and Exchange Commission and of all press releases and other
statements made available generally by the Company or any Subsidiary to the
public concerning developments that are Material; provided, however, that the
Company shall be deemed to have made such delivery of such reports and other
information in this Section 7.1(c) if it shall have timely made such reports and
other information available (x) on “EDGAR” (the electronic disclosure system for
the receipt, storage, retrieval and dissemination of public documents filed with
the SEC) or (y) on its home page on the worldwide web (at the date of this
Agreement located at: http//www.ralcorp.com) and, in each case, shall have given
each holder prior notice of such availability (which such notice may be made by
electronic mail to any holder of Notes who has provided the Company one or more
email addresses as set forth in its Schedule A);
 
            (d)           Notice of Default or Event of Default — promptly, and
in any event within five days after a Responsible Officer becoming aware of the
existence of any Default or

 
16

--------------------------------------------------------------------------------

 
 
Event of Default or that any Person has given any notice or taken any action
with respect to a claimed default hereunder or that any Person has given any
notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
 
            (e)            ERISA Matters — promptly, and in any event within
five days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto:

                            (i)     with respect to any Plan, any reportable
event, as defined in section 4043(c) of ERISA and the regulations thereunder,
for which
            notice thereof has not been waived pursuant to such regulations as
in effect on the date hereof; or
 
                            (ii)     the taking by the PBGC of steps to
institute, or the threatening by the PBGC of the institution of, proceedings
under section 4042 of
            ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the receipt by the Company or any ERISA Affiliate of a
notice
            from a Multiemployer Plan that such action has been taken by the
PBGC with respect to such Multiemployer Plan; or
 
                            (iii)    any event, transaction or condition that
could result in the incurrence of any liability by the Company or any ERISA
Affiliate pursuant to
            Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the
            rights, properties or assets of the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such
            liability or Lien, taken together with any other such liabilities or
Liens then existing, could reasonably be expected to have a Material Adverse
Effect;
 
            (f)             Notices from Governmental Authority — promptly, and
in any event within 30 days of receipt thereof, copies of any notice to the
Company or any Subsidiary from any federal or state Governmental Authority
relating to any order, ruling, statute or other law or regulation that could
reasonably be expected to have a Material Adverse Effect;
 
            (g)            Supplements  — promptly and in any event within 10
Business Days after the execution and delivery of any Supplement, a copy
thereof; and
 
            (h)            Requested Information — with reasonable promptness,
such other data and information relating to the business, operations, affairs,
financial condition, assets or properties of the Company or any of its
Subsidiaries or relating to the ability of the Company to perform its
obligations hereunder and under the Notes as from time to time may be reasonably
requested by any such holder of Notes.
 
 
17

--------------------------------------------------------------------------------

 
 
            Section 7.2.     Officer’s Certificate.  Each set of financial
statements delivered to a holder of Notes pursuant to Section 7.1(a) or
Section 7.1(b) hereof shall be accompanied by a certificate of a Senior
Financial Officer setting forth:
 
           (a)           Covenant Compliance — the information (including
detailed calculations) required in order to establish whether the Company was in
compliance with the requirements of Sections 10.3 through 10.6 hereof,
inclusive, and any other financial covenant added pursuant to any Supplement,
during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, and the calculation of the
amount, ratio or percentage then in existence); and
           
            (b)           Event of Default — a statement that such officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
 
            Section 7.3.      Inspection.  The Company shall permit the
representatives of each holder of Notes that is an Institutional Investor:
 
            (a)            No Default — if no Default or Event of Default then
exists, at the expense of such holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and
 
            (b)            Default — if a Default or Event of Default then
exists, at the expense of the Company to visit and inspect any of the offices or
properties of the Company or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 8. 
Prepayment of the Notes.

 
            Section 8.1.    Required Prepayments.  Except as otherwise provided
in this Section 8 and in Section 12.1, the 2009 Notes are not subject to
mandatory prepayments of principal. The entire outstanding principal amount of
the Series 2009A Notes, together with all accrued and unpaid interest thereon,
shall be due and payable on May 28, 2019.  The entire outstanding principal
amount of the Series 2009B Notes, together with all accrued and unpaid interest
thereon, shall be due and payable on May 28, 2021.
 
            Section 8.2.     Optional Prepayments with Make-Whole Amount.  The
Company may, at its option, upon notice as provided below, prepay at any time
all, or from time to time any part of, the 2009 Notes, in an amount not less
than ten percent (10%) of the aggregate principal amount of the 2009 Notes then
outstanding in the case of a partial prepayment, at 100% of the principal amount
so prepaid, and the Make-Whole Amount determined for the prepayment date with
respect to such principal amount.  The Company will give each holder of 2009
Notes written notice of each optional prepayment under this Section 8.2 not less
than 30 days and not more than 60 days prior to the date fixed for such
prepayment.  Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of the 2009 Notes to be prepaid on such
date, the principal amount of each 2009 Note held by such holder to be prepaid
(determined in accordance with Section 8.4), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation.  Two Business Days prior to such prepayment,
the Company shall deliver to each holder of 2009 Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.
 
            Section 8.3.      Change in Control.
 
            (a)           Notice of Change in Control or Control Event.  The
Company will, within five (5) Business Days after any Responsible Officer has
knowledge of the occurrence of any Change in Control or Control Event, give
written notice of such Change in Control or Control Event to each holder of 2009
Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
Section 8.3(b).  If a Change in Control has occurred, such notice shall contain
and constitute an offer to prepay the 2009 Notes as described in Section 8.3(c)
hereof and shall be accompanied by the certificate described in Section 8.3(f).
 
            (b)           Conditions to Company Action.  The Company will not
take any action that consummates or finalizes a Change in Control unless at
least fifteen (15) days prior to such action it shall have given to each holder
of 2009 Notes written notice containing and constituting an offer to prepay 2009
Notes as described in Section 8.3(c), accompanied by the certificate described
in Section 8.3(f).
 
            (c)            Offer to Prepay 2009 Notes.  The offer to prepay 2009
Notes contemplated by paragraphs (a) and (b) of this Section 8.3 shall be an
offer to prepay, in accordance with and
 
 
19

--------------------------------------------------------------------------------

 
 
subject to this Section 8.3, all, but not less than all, the 2009 Notes held by
each holder (in this case only, “holder” in respect of any 2009 Note registered
in the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”) which shall be the next Interest Payment Date which is at least 15 days
after the date of the notice of prepayment.
 
            (d)           Acceptance.  A holder of 2009 Notes may accept the
offer to prepay made pursuant to this Section 8.3 by causing a notice of such
acceptance to be delivered to the Company at least five (5) Business Days prior
to the Proposed Prepayment Date.  A failure by a holder of 2009 Notes to respond
to an offer to prepay made pursuant to this Section 8.3 shall be deemed to
constitute a rejection of such offer by such holder.
 
            (e)           Prepayment.  Prepayment of the 2009 Notes to be
prepaid pursuant to this Section 8.3 shall be at 100% of the principal amount of
the 2009 Notes together with accrued and unpaid interest thereon and without any
Make-Whole Amount.  The prepayment shall be made on the Proposed Prepayment
Date.
 
            (f)            Officer’s Certificate.  Each offer to prepay the 2009
Notes pursuant to this Section 8.3 shall be accompanied by a certificate,
executed by the Senior Financial Officer of the Company and dated the date of
such offer, specifying:  (i) the Proposed Prepayment Date; (ii) that such offer
is made pursuant to this Section 8.3; (iii) the principal amount of each 2009
Note offered to be prepaid; (iv) the interest that would be due on each 2009
Note offered to be prepaid, accrued to the Proposed Prepayment Date; (v) that
the conditions of Section 8.3(a) or (b) have been fulfilled; and (vi) in
reasonable detail, the nature and date or proposed date of the Change in
Control.
 
            (g)           Certain Definitions. “Change in Control” shall be
deemed to have occurred if (a) any person (as such term is used in Section 13(d)
and Section 14(d)(2) of the Exchange Act as in effect on the date of the
Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act), other than a group including, and under the
general supervision of, one or more members of the Excluded Group:
 
                (i)     become the “beneficial owners” (as such term is used in
Rule 13d-3 under the Exchange Act as in effect on the date of the Closing),
directly or indirectly, of more than 50% of the total voting power of all
classes then outstanding of the voting stock or membership or other equity
interests of the Company, or
 
                (ii)    acquire after the date of the Closing (x) the power to
elect, appoint or cause the election or appointment of at least a majority of
the members of the board of directors of the Company, through beneficial
ownership of the capital stock of the Company or otherwise, or (y) all or
substantially all of the properties and assets of the Company; or
 
            (b)            a “change of control” (as defined therein) occurs
under any of the Company’s other outstanding indebtedness
 
 
20

--------------------------------------------------------------------------------

 
 
“Control Event” means:
 
                (i)      the execution by the Company or an Affiliate of any
agreement or letter of intent with respect to any proposed transaction or event
or series of transactions or events which, individually or in the aggregate, may
reasonably be expected to result in a Change in Control,
 
                (ii)     the execution of any written agreement which, when
fully performed by the parties thereto, would result in a Change in Control, or
 
                (iii)    the making of any written offer by any person (as such
term is used in Section 13(d) and Section 14(d)(2) of the Exchange Act as in
effect on the date of the Closing) or related persons constituting a group (as
such term is used in Rule 13d-5 under the Exchange Act as in effect on the date
of the Closing) to the holders of the outstanding equity of the Company, which
offer, if accepted by the requisite number of holders, would result in a Change
in Control.
 
“Excluded Group” means and includes the Chairman of the Company (as of the date
of Closing) ad the individuals described in Item 4A of Part I of the 2008 Annual
Report of the Company.
 
            (h)           All calculations contemplated in this Section 8.3
involving the capital stock or other equity interest of any Person shall be made
with the assumption that all convertible securities of such Person then
outstanding and all convertible securities issuable upon the exercise of any
warrants, options and other rights outstanding at such time were converted at
such time and that all options, warrants and similar rights to acquire shares of
capital stock or other equity interest of such Person were exercised at such
time.
 
            Section 8.4.     Allocation of Partial Prepayments.  In the case of
each partial prepayment of the 2009 Notes pursuant to Section 8.2, the principal
amount of the 2009 Notes to be prepaid shall be allocated among all of the 2009
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.
 
            Section 8.5.      Maturity; Surrender, Etc.  In the case of each
prepayment of 2009 Notes pursuant to this Section 8, the principal amount of
each 2009 Note to be prepaid shall mature and become due and payable on the date
fixed for such prepayment (which shall be a Business Day), together with
interest on such principal amount accrued to such date and the applicable
Make-Whole Amount, if any.  From and after such date, unless the Company shall
fail to pay such principal amount when so due and payable, together with the
interest and Make-Whole Amount, if any, as aforesaid, interest on such principal
amount shall cease to accrue.  Any 2009 Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no 2009
Note shall be issued in lieu of any prepaid principal amount of any 2009 Note.  
 
            Section 8.6.     Purchase of Notes.  The Company will not and will
not permit any Affiliate to purchase, redeem, prepay or otherwise acquire,
directly or indirectly, any of the outstanding
 
 
21

--------------------------------------------------------------------------------

 
 
2009 Notes except upon the payment or prepayment of the 2009 Notes in accordance
with the terms of this Agreement and the 2009 Notes.  The Company will promptly
cancel all 2009 Notes acquired by it or any Affiliate pursuant to any payment,
prepayment or purchase of 2009 Notes pursuant to any provision of this Agreement
and no 2009 Notes may be issued in substitution or exchange for any such 2009
Notes.
 
             Section 8.7.     Make-Whole Amount.
 
“Make-Whole Amount” means, with respect to each 2009 Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such 2009 Note over the amount of such
Called Principal, provided that the Make-Whole Amount may in no event be less
than zero.  For the purposes of determining the Make-Whole Amount with respect
to each 2009 Note, the following terms have the following meanings:
 
“Called Principal” means, with respect to any 2009 Note, the principal of such
2009 Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
 
“Discounted Value” means, with respect to the Called Principal of any 2009 Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the 2009 Notes is payable) equal to
the Reinvestment Yield with respect to such Called Principal.
 
“Reinvestment Yield” means, with respect to the Called Principal of any 2009
Note, 0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on the run U.S.
Treasury Securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for U.S. Treasury Securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date.  In the case of each determination under
clause (i) or clause (ii), as the case may be, of the preceding paragraph, such
implied yield will be determined, if necessary, by (a) converting U.S. Treasury
bill quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the applicable U.S. Treasury
Security with the maturity closest to and greater than such Remaining Average
Life and (2) the applicable U.S. Treasury Security with the maturity closest to
and less than such Remaining Average Life.  The Reinvestment Yield shall be
 
 
22

--------------------------------------------------------------------------------

 
 
rounded to the number of decimal places as appears in the interest rate of the
applicable 2009 Note.
 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any 2009 Note, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the 2009 Notes, then the amount of the
next succeeding scheduled interest payment will be reduced by the amount of
interest accrued to such Settlement Date and required to be paid on such
Settlement Date pursuant to Section 8.2 or Section 12.1.
 
Settlement Date” means, with respect to the Called Principal of any 2009 Note,
the date on which such Called Principal is to be prepaid pursuant to Section 8.2
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
 
Section 9. 
Affirmative Covenants.

 
The Company covenants that so long as any of the Notes are outstanding:
 
            Section 9.1.     Compliance with Law.  The Company will, and will
cause each of its Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, Environmental Laws, and will obtain and maintain in effect
all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
            Section 9.2.     Insurance.  The Company will, and will cause each
of its Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
 
 
23

--------------------------------------------------------------------------------

 
 
            Section 9.3.      Maintenance of Properties.  The Company will, and
will cause each of its Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
            Section 9.4.      Payment of Taxes and Claims.  The Company will,
and will cause each of its Subsidiaries to, file all tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties or assets of the
Company or any Subsidiary, provided that neither the Company nor any Subsidiary
need pay any such tax or assessment or claims if (i) the amount, applicability
or validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the nonpayment of all such
taxes and assessments in the aggregate could not reasonably be expected to have
a Material Adverse Effect.
 
            Section 9.5.      Corporate Existence, Etc.  The Company will at all
times preserve and keep in full force and effect its corporate
existence.  Subject to Sections 10.2 and 10.6, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or a Subsidiary) and all rights
and franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.
 
            Section 9.6.      Notes to Rank Pari Passu.  The Notes shall at all
times shall remain direct and (subject to any applicable requirement of
Section 10.5) unsecured obligations of the Company ranking pari passu with all
other Notes from time to time issued and outstanding hereunder without any
preference among themselves and pari passu with all other present and future
unsecured Debt of the Company (subject to any applicable requirement of
Section 10.5) which is not expressed to be subordinate or junior in rank to any
other unsecured Debt of the Company.
 
In addition to the foregoing and not in limitation thereof, so long as the
Company’s obligations under this Agreement and the Notes are secured by the
security interest in the Collateral (as defined in the Pledge Agreement) granted
under the Pledge Agreement, the Company’s obligations under this Agreement and
the Notes will rank at least pari passu, without preference or priority, with
all of its obligations under the other Secured Debt Agreements secured by the
Collateral.  Notwithstanding the foregoing, it is understood that pursuant to
the terms and conditions of the Pledge Agreement and in accordance with Section
10.5 hereof, the
 
 
24

--------------------------------------------------------------------------------

 
 
Collateral may be released and the Pledge Agreement may be terminated so long as
the other Secured Debt Agreements are no longer secured thereby.   
 
            Section 9.7.      Subsidiary Guarantee; Release. (a) The Company
will ensure at all times that any Subsidiary that has outstanding a Guaranty or
direct liability with respect to the Bank Agreement or a Guaranty or direct
liability with respect to any or all other present or future Debt of the Company
is a Subsidiary Guarantor.
 
            (b)            The Company will cause each Subsidiary that is
required to become a Subsidiary Guarantor after the date of the Closing to
execute and deliver the Subsidiary Guarantee or the Subsidiary Guarantee
Supplement, as applicable (within 30 days of such Subsidiary being required to
become a Subsidiary Guarantor).
 
            (c)            Notwithstanding anything in this Agreement, in the
Subsidiary Guarantee or in any Subsidiary Guarantee Supplement to the contrary,
upon notice by the Company to each holder of a Note (which notice shall contain
a certification by the Company as to the matters specified in clauses (i) and
(ii) below), any Subsidiary Guarantor specified in such notice shall cease to be
a Subsidiary Guarantor and shall be automatically released from its obligations
under the Subsidiary Guarantee (without the need for the execution or delivery
of any other document by
the holders of Notes or any other Person) if, as at the date of such notice and
after giving effect to such release, (i) no Default or Event of Default shall
have occurred and be continuing, and (ii) such Subsidiary Guarantor shall not
have outstanding a Guaranty or direct liability with respect to any Debt of the
Company.
 
            Section 9.8.     Additional Interest.  If the Leverage Ratio exceeds
3.5 to 1.0 as of the end of any fiscal quarter of the Company (each, a “High
Leverage Quarter”), then, in addition to all other interest accruing thereon
(and all rights and remedies of the holders in the event the Leverage Ratio
exceeds 4.00 to 1.00), additional interest in the amount of 0.50% shall accrue
on each series of Notes (including all outstanding 2009 Notes and Additional
Notes), commencing on the first day of the first fiscal quarter following each
such High Leverage Quarter and continuing until the Company has provided an
Officer’s Certificate pursuant to Section 7.2(a) demonstrating that, as of the
end of the fiscal quarter in respect of which such Officer’s Certificate is
delivered, the Leverage Ratio is not more than 3.5 to 1.0.  Following delivery
of an Officer’s Certificate demonstrating that the Leverage Ratio did not exceed
3.5 to 1.0, the additional 0.50% interest shall cease to accrue or be payable
for any fiscal quarter subsequent to the fiscal quarter in respect of which such
Officer’s Certificate was delivered.
 
Section 10. 
Negative Covenants.

 
The Company covenants that so long as any of the Notes are outstanding:
 
            Section 10.1.   Transactions with Affiliates. The Company will not,
and will not permit any Subsidiary to, enter into directly or indirectly any
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except in the ordinary course and pursuant to the
reasonable requirements of the
 
 
25

--------------------------------------------------------------------------------

 
 
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.
 
            Section 10.2.    Merger and Consolidation. The Company will not, and
will not permit any of its Subsidiaries to, merge or consolidate with or into
any other Person or convey, transfer or lease all or substantially all of its
assets in a single transaction or series of transactions to any Person except:
 
            (a)            any Subsidiary may merge or consolidate with or into
the Company or convey all or substantially all of its assets to the Company,
provided that the Company is the continuing or surviving corporation and
immediately prior to, and immediately after giving effect to, such transaction,
no Default or Event of Default would exist;
 
            (b)            any Subsidiary may merge or consolidate with or into
another Subsidiary or convey all or substantially all of its assets to such
other Subsidiary, provided that immediately prior to, and immediately after
giving effect to, such transaction, no Default or Event of Default would exist;
 
            (c)            any Subsidiary (i) may merge or consolidate with or
into any other corporation, provided that such Subsidiary is the surviving
corporation and immediately prior to, and immediately after giving effect to
such transaction, no Default or Event of Default would exist or (ii) may sell
all or substantially all of its assets to any other Person or merge with or into
such other Person such that the survivor is not a Subsidiary if, as the case may
be, such sale or merger would be permitted under Section 10.6 hereof and, in
either case, immediately prior to, and immediately after giving effect to such
transaction, no Default or Event of Default would exist;
 
            (d)            the Company may merge or consolidate with any other
Person if (i) the Company is the surviving entity, (ii) such entity is a solvent
corporation organized and existing under the laws of the United States of
America or any state thereof or the District of Columbia and (iii) immediately
after giving effect to such transaction, no Default or Event of Default would
exist; and
 
            (e)            the Company may merge or consolidate with or into any
other Person, or sell all or substantially all of its assets (in a single
transaction or series of transactions) if
 
                (i)     the surviving or acquiring entity (the “Successor
Corporation”) is a solvent corporation or limited liability company organized
and existing under the laws of the United States of America, any state thereof
or the District of Columbia;
 
                (ii)    the Successor Corporation, if not the Company, shall
have executed and delivered to each holder of any Notes its assumption of the
due and punctual performance and observance of the obligations of the Company
under the Financing Agreements, including, without limitation, all covenants
herein and
 
 
26

--------------------------------------------------------------------------------

 
 
therein contained, pursuant to documents in form and substance satisfactory to
the Required Holders, and the Company shall have caused to be delivered to each
holder an opinion, in form and substance satisfactory to the Required Holders,
of independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof; and
 
    (iii)    immediately after giving effect to such transaction, no Default or
Event of Default would exist.
 
No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2 from its liability under the
Financing Agreements.
 
            Section 10.3.    Minimum Consolidated Adjusted Net Worth.  The
Company will not, at any time, permit Consolidated Adjusted Net Worth to be less
than the remainder of (i) $1,750,000,000 minus (ii) the Vail Adjustment.
 
            Section 10.4.    Additional Limitations on Total Debt and Priority
Debt.
 
            (a)            Leverage Ratio.  As of the end of each fiscal quarter
of the Company, the Company will not permit the Leverage Ratio to be greater
than 3.50 to 1.00, provided, that for any period of not more than four
successive fiscal quarters, the Leverage Ratio may be greater than 3.50 to 1.00,
but in no event greater than 4.00 to 1.00, if the Company timely pays the
additional interest required pursuant to the provisions of Section 9.8.
 
            (b)            Priority Debt.  The Company will not, at any time,
permit Priority Debt to exceed 15% of Consolidated Adjusted Net Worth.
 
            (c)           Interest Expense Coverage Ratio.    As of the end of
each period of four fiscal quarters of the Company ending after the date hereof,
the Company on a consolidated basis with its Subsidiaries shall maintain an
Interest Expense Coverage Ratio of not less than 2.75 to 1.00.
 
            Section 10.5.    Liens. The Company will not, and will not permit
any Subsidiary to, cause or permit to exist, or agree or consent to cause or
permit to exist in the future (upon the happening of a contingency or
otherwise), any Lien on the properties of the Company or any such Subsidiary,
whether now owned or hereafter acquired, or upon any income or profits
therefrom, or assign or otherwise convey any right to receive income or profits
(unless it makes, or causes to be made, effective provision whereby the Notes
will be equally and ratably secured with any and all other obligations thereby
secured, such security to be pursuant to an agreement reasonably satisfactory to
the Required Holders and, in any such case, the Notes shall have the benefit, to
the fullest extent that, and with such priority as, the holders of the Notes may
be entitled under applicable law, of an equitable Lien on such property),
except:
 
 
27

--------------------------------------------------------------------------------

 
 
            (a)            Liens for taxes, assessments or other governmental
charges or levies which are not yet due and payable or the payment of which is
not at the time required by Section 9.4;
 
            (b)            any attachment or judgment Lien, unless the judgment
it secures shall not, within 60 days after the entry thereof, have been
discharged or execution thereof stayed pending appeal, or shall not have been
discharged within 60 days after the expiration of any such stay or shall not be
currently contested in good faith by appropriate proceedings;
 
            (c)            Liens existing on the date of this Agree­ment and
securing the Debt of the Company or any Subsidiary referred to in Schedule 5.15
including, without limitation, pursuant to the Pledge Agreement so long as the
Notes are equally and ratably secured (on a basis no less favorable than that
provided by the Company’s other outstanding Debt, being secured pursuant to
equal and ratable provisions) with any and all other obligations secured by the
Pledge Agreement;
 
            (d)            Liens (other than any Lien imposed by ERISA) incurred
or deposits made in the ordinary course of business (1) in connection with
workers’ compensation, unemployment insurance, other types of social security or
retirement benefits and insurance regulatory requirements or (2) to secure (or
to obtain letters of credit that secure) the performance of tenders, statutory
obligations, surety bonds, appeal bonds, bids, leases (other than Capital
Leases), performance bonds, purchase, construction or sales contracts and other
similar obligations provided that such Liens, in the aggregate, to not detract
in a Material way from the value of the assets of the Company or its
Subsidiaries or impact in a Material way the use thereof in the operation of
their business and are not incurred in connection with the borrowing of money;
 
            (e)            any Lien created to secure all or any part of the
purchase price, or to secure Debt incurred or assumed to pay all or any part of
the purchase price or cost of construction, of property (or any improvement
thereon) acquired or constructed by the Company or a Subsidiary after the date
of the Closing, including any Lien existing on property of a Person immediately
prior to its being consolidated with or merged into the Company or a Subsidiary
or its becoming a Subsidiary, or any Lien existing on any property acquired by
the Company or any Subsidiary at the time such property is so acquired (whether
or not the Debt secured thereby shall have been assumed), provided that
 
                (i)     any such Lien shall extend solely to the item or items
of such property (and/or improvement thereon) so acquired or con­struct­ed and,
if required by the terms of the instru­ment originally creating such Lien, other
property (and/or improvement thereon) which is an improvement to or is acquired
for speci­fic use in connection with such acquired or constructed property
(and/or improvement thereon) or which is real property being improved by such
ac­quired or constructed property (or improvement thereon),
 
28

--------------------------------------------------------------------------------


                   
                (ii)    the principal amount of the Debt secured by any such
Lien shall at no time exceed an amount equal to 100% of the fair market value
(as  determined in good faith by the board of directors of such Company or
Subsidiary incurring such Lien) of such property (and/or improvement thereon) at
the time of such acquisition or construction, and (iii)any such Lien shall be
created contemporaneously with, or within the period beginning 180 days before
and ending 180 days after, the acquisition or construction of such property;
 
            (f)             any Lien renewing, extending or refunding any Lien
permitted by paragraph (c) of this Section 10.5, provided that (i) the principal
amount of Debt secured by such Lien im­mediately prior to such extension,
renewal or refunding is not increased or the maturity thereof reduced, (ii) such
Lien is not ex­tended to any other property, and (iii) immediately after such
extension, renewal or refunding no Default or Event of Default would exist;
 
            (g)            Liens on property or assets of the Company or any
Subsidiary securing Debt owing to the Company or to a Wholly-Owned Subsidiary;
 
            (h)            Liens on accounts receivable and related contract
rights of the Company or any Subsidiary in favor of purchasers or providers of
financing under the Accounts Receivable Financing Program;
 
            (i)             Liens on the shares of capital stock of Vail
Resorts, Inc. owned by a Vail Owner pursuant to the Pledge Agreement dated
October 31, 2005 between RH Financial Corporation and Bank of America, N.A., as
further described on Schedule 10.5(i), or any other similar pledge agreement
that secure the obligations of such Vail Owner in respect of its sale of such
capital stock pursuant to the Forward Sale Agreement or any other similar
forward sale agreement in respect of such capital stock, and which, in each
case, the obligations under the Forward Sale Agreement or such other forward
sale agreement, as the case may be, may be fully satisfied by delivery of, or
foreclosure on, the shares of such capital stock which have been pledged
pursuant to such Pledge Agreement or such other pledge agreement and which such
obligations are not guaranteed, directly or indirectly, by the Company or any
other Subsidiary; and
 
            (j)             Any Lien (other than a Lien permitted under
paragraph (a) through paragraph (i) above) securing any Debt of the Company or
any Subsidiary, which Debt is permitted hereunder (including under
Section 10.4).
 
            Section 10.6.    Sale of Assets.  Except as permitted under
Section 10.2, the Company will not, and will not permit any of its Subsidiaries
to, make any Asset Disposition unless:
 
            (a)            in the good faith opinion of the Company or
Subsidiary making the Asset Disposition, the Asset Disposition is in exchange
for consideration having a fair market value at least equal to that of the
property exchanged;
 
 
29

--------------------------------------------------------------------------------

 
 
            (b)            immediately after giving effect to the Asset
Disposition, no Default or Event of Default would exist; and
 
            (c)            the sum of (i) the Disposition Value of the property
subject to such Asset Disposition, plus (ii) the aggregate Disposition Value for
all other property that was the subject of an Asset Disposition during the
period of 365 days immediately preceding such Asset Disposition would not exceed
15% of Consolidated Total Assets determined as of the end of the most recently
ended calendar month preceding such Asset Disposition.
 
To the extent that (i) any Transfer consists of sales of accounts receivable in
accordance with the Accounts Receivable Financing Program or (ii) the Net
Proceeds Amount consisting of cash for any Transfer to a Person other than the
Company or Subsidiary is applied to a Debt Prepayment Application or applied or
committed (and if committed, is in fact applied within 12 months of the
effective date of the commitment) to be applied to a Property Reinvestment
Application within one year after such Transfer, then each such Transfer (or, if
less than all such Net Proceeds Amount is applied as contemplated hereinabove in
subsection (ii), the pro rata percentage thereof which corresponds to the Net
Proceeds Amount so applied), only for the purpose of determining compliance with
subsection (c) of this Section 10.6 as of any date, shall be deemed not to be an
Asset Disposition.
 
            Section 10.7.   Nature of Business. The Company will not, and will
not permit any of the Subsidiaries to, engage in any business, if as a result,
when taken as a whole, the general nature of the businesses in which the Company
and the Subsidiaries are engaged would be substantially changed from the general
nature of the business as is conducted on the date of this Agreement or in other
consumer products markets and the manufacturing of ingredients therefor.
 
           Section 10.8.   Terrorism Sanctions Regulations.  The Company will
not and will not permit any Subsidiary to (a) become a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in section 1 of the Anti-Terrorism Order or
(b) engage in any dealings or transactions with any such Person.
 
Section 11. 
Events of Default.

 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
            (a)            the Company defaults in the payment of any principal
or Make-Whole Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or
 
            (b)            the Company defaults in the payment of any interest
on any Note for more than five Business Days after the same becomes due and
payable; or
 
            (c)            the Company defaults in the performance of or
compliance with any term contained in Section 10 or any covenant in a Supplement
which provides that it shall have the benefit of this paragraph (c); or
 
 
30

--------------------------------------------------------------------------------

 
 
            (d)            any Obligor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
paragraphs (a), (b) and (c) of this Section 11) or in any other Financing
Agreement and such default is not remedied within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or
 
            (e)            any representation or warranty made in writing by or
on behalf of any Obligor or by any officer of any Obligor in any Financing
Agreement or in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made; or
 
            (f)             (i) the Company or any Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Debt that is outstanding in an
aggregate principal amount of at least $35,000,000 beyond any period of grace
provided with respect thereto (a “Monetary Default”), or (ii) the Company or any
Subsidiary is in default in the performance of or compliance with any term of
any evidence of any Debt in an aggregate outstanding principal amount of at
least $35,000,000 or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Debt has become, or has been declared (or one or more Persons are
entitled to declare such Debt to be), due and payable before its stated maturity
or before its regularly scheduled dates of payment, or (iii) as a consequence of
the occurrence or continuation of any event or condition (other than the passage
of time or the right of the holder of Debt to convert such Debt into equity
interests), (x) the Company or any Subsidiary has become obligated to purchase
or repay Debt before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least
$35,000,000, or (y) as a result of a Monetary Default, one or more Persons have
the right to require the Company or any Subsidiary so to purchase or repay such
Debt; or
 
            (g)            the Company or any Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
            (h)            a court or other Governmental Authority of competent
jurisdiction enters an order appointing, without consent by the Company or any
of its Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with
 
 
31

--------------------------------------------------------------------------------

 
 
respect to any substantial part of its property, or constituting an order for
relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of the Company or any of its Subsidiaries, or any such petition
shall be filed against the Company or any of its Subsidiaries and such petition
shall not be dismissed within 60 days; or
 
            (i)             a final judgment or judgments for the payment of
money aggregating in excess of $35,000,000 (excluding any such judgments to the
extent a solvent insurer has acknowledged liability therefor in writing) are
rendered against one or more of the Company and its Subsidiaries and which
judgments are not, within 45 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 45 days after the expiration
of such stay; or
 
            (j)             if (i) any Plan shall fail to satisfy the minimum
funding standards of ERISA or the Code for any plan year or part thereof or a
waiver of such standards or extension of any amortization period is sought or
granted under section 412 of the Code, (ii) a notice of intent to terminate any
Plan shall have been or is reasonably expected to be filed with the PBGC or the
PBGC shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $10,000,000, (iv) the Company
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or
 
            (k)            any Financing Agreement shall cease to be in full
force and effect for any reason whatsoever (except for releases of the
Subsidiary Guarantee pursuant to and in accordance with the provisions of
Section 9.7), including, without limitation, a determination by any Governmental
Authority or court that such Financing Agreement is invalid, void or
unenforceable in any material respect or any party thereto shall contest or deny
the validity or enforceability of any of its obligations under any such
Financing Agreement.
 
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 12.
Remedies on Default, Etc.

 
            Section 12.1.   Acceleration.  (a) If an Event of Default with
respect to the Company described in paragraph (g) or (h) of Section 11 (other
than an Event of Default described in clause (i) of paragraph (g) or described
in clause (vi) of paragraph (g) by virtue of the fact that such clause
encompasses clause (i) of paragraph (g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.
 
            (b)            If any other Event of Default has occurred and is
continuing, the Required Holders may at any time at its or their option, by
notice or notices to the Company, declare all the Notes then outstanding to be
immediately due and payable.
 
            (c)            If any Event of Default described in paragraph (a) or
(b) of Section 11 has occurred and is continuing, any holder or holders of Notes
at the time outstanding affected by such Event
of Default may at any time, at its or their option, by notice or notices to the
Company, declare all the Notes held by it or them to be immediately due and
payable.
 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount of the Notes (to the full extent permitted by applicable law), shall all
be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount, by the Company in the event that the Notes are prepaid
or are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
 
            Section 12.2.   Other Remedies.  If any Default or Event of Default
has occurred and is continuing, and irrespective of whether any Notes have
become or have been declared immediately due and payable under Section 12.1, the
holder of any Note at the time outstanding may proceed to protect and enforce
the rights of such holder by an action at law, suit in equity or other
appropriate proceeding, whether for the specific performance of any agreement
contained herein or in any Note, or for an injunction against a violation of any
of the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.
 
            Section 12.3.   Rescission.  At any time after any Notes have been
declared due and payable pursuant to clause (b) or (c) of Section 12.1, the
Required Holders, by written notice to the Company, may rescind and annul any
such declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) all Events of Default and
Defaults, other than non-payment of amounts that have become due
 
 
33

--------------------------------------------------------------------------------

 
 
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (c) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes.  No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
 
            Section 12.4.   No Waivers or Election of Remedies, Expenses,
Etc.  No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement or by any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
 
Section 13. 
Registration; Exchange; Substitution of Notes.

 
            Section 13.1.   Registration of Notes.  The Company shall keep at
its principal executive office a register for the registration and registration
of transfers of Notes.  The name and address of each holder of one or more
Notes, each transfer thereof and  the name and address of each transferee of one
or more Notes shall be registered in such register.  Prior to due presentment
for registration of transfer, the Person in whose name any Note shall be
registered shall be deemed and treated as the owner and holder thereof for all
purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary.  The Company shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.
 
            Section 13.2.  Transfer and Exchange of Notes.  Upon surrender of
any Note at the principal executive office of the Company for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer, duly endorsed or accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or his attorney duly authorized
in writing and accompanied by the address for notices of each transferee of such
Note or part thereof), the Company shall execute and deliver, at the Company’s
expense (except as provided below), one or more new Notes (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note.  Each such new Note shall
be payable to such Person as such holder may request and shall be substantially
in the form of Exhibit 1.  Each such new Note shall be dated and bear interest
from the date to which interest shall have been paid on the surrendered Note or
dated the date of the surrendered Note if no interest shall have been paid
thereon.  The Company may require payment of a sum sufficient to cover any stamp
tax or governmental charge imposed in respect of any such transfer of
Notes.  Notes shall not be transferred in denominations of less than $250,000,
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes, one Note may be in a denomination of less than
$250,000.  Any transferee, by its acceptance of a Note registered in its name
(or the name of its nominee), shall be deemed to have made the representation
set forth in Section 6.2.  
 
 
34

--------------------------------------------------------------------------------

 
 
            Section 13.3.   Replacement of Notes.  Upon receipt by the Company
of evidence reasonably satisfactory to it of the ownership of and the loss,
theft, destruction or mutilation of any Note (which evidence shall be, in the
case of an Institutional Investor, notice from such Institutional Investor of
such ownership and such loss, theft, destruction or mutilation), and
 
            (a)            in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it (provided that if the holder of such
Note is, or is a nominee for, an original Purchaser or an Institutional
Investor, such Person’s own unsecured agreement of indemnity shall be deemed to
be satisfactory), or
 
            (b)            in the case of mutilation, upon surrender and
cancellation thereof,the Company at its own expense shall execute and deliver,
in lieu thereof, a new Note, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

 
Section 14.
Payments on Notes.

 
            Section 14.1.   Place of Payment.  Subject to Section 14.2, payments
of principal, Make-Whole Amount, if any, and interest becoming due and payable
on the Notes shall be made in New York, New York at the principal office of
JPMorgan Chase Bank, N.A., in such jurisdiction.  The Company may at any time,
by notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.
 
            Section 14.2.   Home Office Payment.  So long as you or your nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below your name in
Schedule A, or by such other method or at such other address as you shall have
from time to time specified to the Company in writing for such purpose, without
the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, you
shall surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1.  Prior
to any sale or other disposition of any Note held by you or your nominee you
will, at your election, either endorse thereon the amount of principal paid
thereon and the last date to which interest has been paid thereon or surrender
such Note to the Company in exchange for a new Note or Notes pursuant to
Section 13.2.  The Company will afford the benefits of this Section 14.2 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by you under this Agreement and that has made the same agreement
relating to such Note as you have made in this Section 14.2.
 
 
35

--------------------------------------------------------------------------------

 
 
Section 15. 
Expenses, Etc.

 
            Section 15.1.   Transaction Expenses.  Whether or not the
transactions contemplated hereby are consummated, the Company will pay all costs
and expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required, local or other counsel) incurred by you and each Other
Purchaser or holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of the
Financing Agreements (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under the Financing Agreements or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
the Financing Agreements, or by reason of being a holder of any Note, (b) the
costs and expenses, including financial advisors’ fees, incurred in connection
with the insolvency or bankruptcy of the Company or any Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
hereby and by the Other Financing Agreements and (c) the cost and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information and all subsequent annual and interim
filings of documents and financial information related to this Agreement, with
the Securities Valuation Office of the National Association of Insurance
Commissioners or any successor organization succeeding to the authority
thereof.  The Company will pay, and will save you and each other holder of a
Note harmless from, all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those retained by you).
 
            Section 15.2.   Survival.  The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, the Other Financing
Agreements, and the termination of this Agreement and the Other Financing
Agreements.
 
Section 16.
Survival of Representations and Warranties; Entire Agreement.

 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of you or any other holder of a
Note.  All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement.  Subject to
the preceding sentence, the Financing Agreements embody the entire agreement and
understanding between you and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.
 
Section 17.
Amendment and Waiver.

 
            Section 17.1.   Requirements.  (a) This Agreement and the Notes may
be amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or
 
 
36

--------------------------------------------------------------------------------

 
 
 
prospectively), with (and only with) the written consent of the Company and the
Required Holders, except that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it
is used therein), will be effective as to you unless consented to by you in
writing, and (b) no such amendment or waiver may, without the written consent of
the holder of each Note at the time outstanding affected thereby, (i) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole Amount, if any, on, the Notes, (ii) change the percentage of the
principal amount of the Notes the holders of which are required to consent to
any such amendment or waiver, or (iii) amend any of Sections 8, 11(a), 11(b),
12, 17, 20 or the form of Supplement.
 
            (b)          Supplements.  Notwithstanding anything to the contrary
contained herein, the Company may enter into any supplement providing for the
issuance of one or more series of Additional Notes consistent with Sections 2.2
and 4.14 hereof without obtaining the consent of any holder of any other series
of Notes.
 
            Section 17.2.    Solicitation of Holders of Notes.
 
            (a)           Solicitation.  The Company will provide each holder of
the Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
 
            (b)           Payment.  The Company will not directly or indirectly
pay or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security, to any holder of
Notes as consideration for or as an inducement to the entering into by any
holder of Notes or any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.
 
            Section 17.3.   Binding Effect, Etc.  Any amendment or waiver
consented to as provided in this Section 17 applies equally to all holders of
Notes and is binding upon them and upon each future holder of any Note and upon
the Company without regard to whether such Note has been marked to indicate such
amendment or waiver.  No such amendment or waiver will extend to or affect any
obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon.  No course of dealing
between the Company and the holder of any Note nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any holder of such Note.  As used herein, the term “this Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.
 
 
37

--------------------------------------------------------------------------------

 
 
            Section 17.4.   Notes Held by Company, Etc.  Solely for the purpose
of determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
 
Section 18. 
Notices.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:
 
                (i)     if to you or your nominee, to you or it at the address
specified for such communications in Schedule A, or at such other address as you
or it shall have specified to the Company in writing,
 
                (ii)     if to any other holder of any Note, to such holder at
such address as such other holder shall have specified to the Company in
writing, or
 
                (iii)   if to the Company, to the Company at its address set
forth at the beginning hereof to the attention of the Treasurer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.
 
Notices under this Section 18 will be deemed given only when actually received.
 
Section 19. 
Reproduction of Documents.

 
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, Photostat, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced.  The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence.  This Section 19
shall not prohibit the Company or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 20.
Confidential Information.

 
For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by you as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to you prior
to the time of such disclosure, (b) subsequently becomes publicly known through
no act or omission by you or any Person acting on your behalf, (c) otherwise
becomes known to you other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to you under
Section 7.1 that are otherwise publicly available.  You will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by you in good faith to protect confidential information of third
parties delivered to you, provided that you may deliver or disclose Confidential
Information to (i) your directors, officers, employees, agents, attorneys and
Affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by your Notes and provided that you
use reasonable best efforts to inform such directors, officers, employees,
agents, attorneys and Affiliates of this provision), (ii) your financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which you sell or offer to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (v) any Person from which you offer to purchase any security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over you,
(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about your investment portfolio or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to you, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which you are a party or (z) if an Event of Default has occurred
and is continuing, to the extent you may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under your Notes, this Agreement and the
other Financing Agreements.  Each holder of a Note, by its acceptance of a Note,
will be deemed to have agreed to be bound by and to be entitled to the benefits
of this Section 20 as though it were a party to this Agreement.  On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20.
 
Section 21.
Substitution of Purchaser.

 
You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which
 
 
39

--------------------------------------------------------------------------------

 
 
notice shall be signed by both you and such Affiliate, shall contain such
Affiliate’s agreement to be bound by this Agreement and shall contain a
confirmation by such Affiliate of the accuracy with respect to it of the
representations set forth in Section 6.  Upon receipt of such notice, wherever
the word “you” is used in this Agreement (other than in this Section 21), such
word shall be deemed to refer to such Affiliate in lieu of you.  In the event
that such Affiliate is so substituted as a purchaser hereunder and such
Affiliate thereafter transfers to you all of the Notes then held by such
Affiliate, upon receipt by the Company of notice of such transfer, wherever the
word “you” is used in this Agreement (other than in this Section 21), such word
shall no longer be deemed to refer to such Affiliate, but shall refer to you,
and you shall have all the rights of an original holder of the Notes under this
Agreement.
 
Section 22.
Miscellaneous.

 
            Section 22.1.   Successors and Assigns.  All covenants and other
agreements contained in this Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.
 
            Section 22.2.  Payments Due on Non-Business Days.  Anything in this
Agreement or the Notes to the contrary notwithstanding, any payment of principal
of or Make-Whole Amount, if any, or interest on any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day.
 
            Section 22.3.  Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.
 
            Section 22.4.   Construction.  Each covenant contained herein shall
be construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
 
            Section 22.5.  Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument.  Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.
 
            Section 22.6.   Governing Law.  This Agreement shall be construed
and enforced in accordance with, and the rights of the parties shall be governed
by, the law of the State of New York excluding choice-of-law principles of the
law of such State that would require the application of the laws of a
jurisdiction other than such State.
 
 
40

--------------------------------------------------------------------------------

 
 
            Section 22.7.   Jurisdiction and Process; Waiver of Jury
Trial.  (a) The Company irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes.  To the fullest extent permitted by applicable
law, the Company irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.
 
            (b)            The Company consents to process being served by or on
behalf of any holder of Notes in any suit, action or proceeding of the nature
referred to in Section 22.7(a) by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested, to it at its address specified in Section 18 or at
such other address of which such holder shall then have been notified pursuant
to said Section.  The Company agrees that such service upon receipt (i) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (ii) shall, to the fullest extent permitted by
applicable law, be taken and held to be valid personal service upon and personal
delivery to it.  Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service.
 
            (c)            Nothing in this Section 22.7 shall affect the right
of any holder of a Note to serve process in any manner permitted by law, or
limit any right that the holders of any of the Notes may have to bring
proceedings against the Company in the courts of any appropriate jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.
 
            (d)           The parties hereto hereby waive trial by jury in any
action brought on or with respect to this Agreement, the Notes or any other
document executed in connection herewith or therewith.

 
 
41

--------------------------------------------------------------------------------

 
 
If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.
 
 
Very truly yours,

 
 
Ralcorp Holdings, Inc.

 
 
 
 
By     /s/ S. Monette

 
  Name:  S. Monette

 
  Title:     Corporate Vice President and Treasurer

 
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
The foregoing is hereby agreed 

to as of the date thereof. 
 

 
 
Unum Life Insurance Company of America

 
Colonial Life & Accident Insurance Company

 
Provident Life and Accident Insurance Company

 
 
By   Provident Investment Management, LLC

 
Its:  Agent

 
 
 
By     /s/ Ben Vance 

 
Name:    Ben Vance

 
Title:       Managing Director

 
 
Nationwide Life and Annuity Insurance Company

 
Nationwide Life Insurance Company of America

 
 
 
By     /s/ Thomas A. Gleason

 
Name:    Thomas A. Gleason

 
Title:       Authorized Signatory

 
 
 
Bankers Life and Casualty Company

 
Conseco Health Insurance Company

 
 
By:     40|86 Advisors, Inc. acting as Investment Advisor

 
 
 
By     /s/ Timothy L. Powell

 
Name:    Timothy L. Powell

 
Title:       Vice President

 
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
Symetra Life Insurance Company, a Washington corporation

 
 
By:     Principal Global Investors, LLC, a Delaware limited liability company,
its authorized signatory

 
 
 
By     /s/ Colin Pennycooke

 
Name:    Colin Pennycooke

 
Title:       Counsel

 
 
By     /s/ Christopher J. Henderson

 
Name:    Christopher J. Henderson

 
Title:       Vice President and Associate General Counsel

 
 
 
Vantislife Insurance Company, a Connecticut company

 
 
By:      Principal Global Investors, LLC

 
           a Delaware limited liability company, its authorized signatory

 
 
 
By     /s/ Colin Pennycooke

 
Name:    Colin Pennycooke

 
Title:       Counsel

 
 
By     /s/ Christopher J. Henderson

 
Name:    Christopher J. Henderson

 
Title:       Vice President and Associate General Counsel

 
 
 
State of Wisconsin Investment Board

 
 
 
By     /s/ Christopher P. Prestigiacomo

 
Name:    Christopher P. Prestigiacomo

 
Title:       Portfolio Manager

 
 
 
44

--------------------------------------------------------------------------------

 
 
 
1st Farm Credit Services, PCA

 
 
 
By     /s/ Dale A. Richardson

 
Name:    Dale A. Richardson

 
Title:       VP, Illinois Capital Markets Group

 
 
 
Connecticut General Life Insurance Company

 
 
By:     Cigna Investments, Inc. (authorized agent)

 
 
 
By     /s/ Deborah Wiacek

 
Name:    Deborah Wiacek

 
Title:       Senior Managing Director

 
 
 
Assurity Life Insurance Company

 
 
 
By     /s/ Victor Weber

 
Name:    Victor Weber

 
Title:       Senior Director - Investments

 
 
 
United FCS, PCA, d/b/a FCS Commercial Finance Group

 
 
 
By     /s/ Daniel J. Best

 
Name:    Daniel J. Best

 
Title:       Asst, Vice President

 
 
 
American Equity Investment Life Insurance Company

 
 
 
By     /s/ Rachel Stauffer

 
Name:    Rachel Stauffer

 
Title:       Vice President Investments

 



 
45

--------------------------------------------------------------------------------

 
 
Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Accounts Receivable Financing Program” means a program of sales or
securitization of, or transfers of interests in, accounts receivable and related
contract rights by the Company or any Subsidiary on a limited recourse basis
provided that each such sale or transfer qualifies as a sale under GAAP and
provided further that the aggregate amount of financing or sales thereunder at
any time outstanding shall not exceed an amount equal to 7.5% of (a)
Consolidated Total Assets as of the most recent fiscal quarter for which
financial statements have been provided pursuant to Section 7.1 minus (b) the
aggregate amount of goodwill and other intangible assets of the Company and its
Subsidiaries as of such fiscal quarter end, in each case as reflected on the
Company’s consolidated financial statements.
 
“Additional Notes” is defined in Section 2.2.
 
“Additional Purchasers” means the purchasers of Additional Notes.
 
“Adjusted Consolidated Interest Expense” means (i) Consolidated Interest Expense
plus (ii) consolidated interest, yield or discount accrued during such period on
the aggregate outstanding investment or claim held by purchasers, assignees or
other transferees of (or of interests in) receivables of the Company and its
consolidated Subsidiaries in connection with a revolving Accounts Receivable
Financing Program (regardless of the accounting treatment of such Accounts
Receivable Financing Program).
 
“Adjusted EBITDA” means, for any applicable computation period, the sum of
(a) EBIT for such period plus (b) the Company’s and the Subsidiaries’
amortization and depreciation deducted in determining Net Income for such
period, provided however, that (i) Adjusted EBITDA shall include any Purchase
during the computation period on a pro forma basis for the entire computation
period and (ii) in the event that the Company sells or otherwise disposes of all
or any portion of the capital stock of Vail Resorts, Inc. during such period,
then Adjusted EBITDA shall be calculated by subtracting (adding) all equity
earnings (losses) attributable to such divested interest for such period.
 
“Adjusted LIBOR Rate” shall mean, for any Interest Period, LIBOR plus 85 basis
points.
 
“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests.  As used in this
definition, “Control” means the possession, directly or

 
B-1

--------------------------------------------------------------------------------

 

indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
“Anti-Terrorism Order” means Executive Order No. 13224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.
 
 “Asset Disposition” means any Transfer except:
 
                (a)    any Transfer from a Subsidiary to the Company or to a
Wholly-Owned Subsidiary so long as immediately before and immediately after the
consummation of any such Transfer and after giving effect thereto, no Default or
Event of Default would exist; and
 
               (b)   any Transfer made in the ordinary course of business and
involving only property that is either (1) inventory held for rent or sale or
(2) equipment, fixtures, supplies or materials no longer required in the
operation of the business of the Company or any of its Subsidiaries or that is
obsolete; and
 
                (c)  any Transfer of the Company’s or any Subsidiary’s equity
investment in Vail Resorts, Inc. provided, that at the time thereof and
immediately after giving effect thereto, no Default or Event of Default exists.
 
“Bank Agreement” means, collectively, (i) the $400,000,000 Credit Agreement,
dated as of July 18, 2008, among the Company, the lenders named therein and the
agents and arrangers named therein, and (ii) the $200,000,000 Credit Agreement,
dated as of August 4, 2008, among the Company, the lenders named therein and the
agents and arrangers named therein, in each case, as amended or modified from
time to time and as extended, renewed, replaced or refinanced from time to time.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.
 
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 
B-2

--------------------------------------------------------------------------------

 
 
“Company” means Ralcorp Holdings, Inc., a Missouri corporation, or any successor
that becomes such in the manner prescribed in Section 10.2.
 
“Confidential Information” is defined in Section 20.
 
“Consolidated Adjusted Net Worth” means as of the date of any determination
thereof, the amount of consolidated stockholders equity of the Company and its
Subsidiaries, as determined in the most recent financial statement of the
Company previously provided to the holders pursuant to Section 7.1, plus (but
without duplication and only to the extent excluded or deducted from
stockholders’ equity) (i) any “LIFO Reserve” specifically described in the most
recent financial statement of the Company previously provided to the holders
pursuant to Section 7.1, (ii) deferred income tax liabilities as determined in
the most recent financial statement of the Company previously provided to the
holders pursuant to Section 7.1, (iii) any goodwill incurred (whether
capitalized on the Company’s balance sheet or written off as incurred or
goodwill written off through an impairment to the Company’s goodwill), and
(iv) Minority Interests of the Company and its Subsidiaries, and minus the Vail
Adjustment to the extent included in the computation of consolidated
stockholders’ equity for such period.
 
“Consolidated” or “consolidated”, when used in connection with any calculation,
means a calculation to be determined on a consolidated basis for the Company and
its Subsidiaries in accordance with GAAP.
 
“Consolidated Interest Expense” means, with respect to any period (without
duplication) of Consolidated interest expense of the Company and its
Consolidated Subsidiaries for such period before the effect of interest income,
as reflected on the Consolidated statements of income for the Company and its
Subsidiaries for such period.
 
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP but excluding the Vail Adjustment if included in
determining such total assets.
 
 “Debt” with respect to any Person means, at any time, without duplication,
 
                (a)     its liabilities for borrowed money;
 
                (b)    its liabilities for the deferred purchase price of
property acquired by such Person (excluding accounts payable arising in the
ordinary course of business but including all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);
 
                (c)    all liabilities appearing on its balance sheet in
accordance with GAAP in respect of Capital Leases;

 
B-3

--------------------------------------------------------------------------------

 
 
                (d)    all liabilities for borrowed money secured by any Lien
with respect to any property owned by such Person (whether or not it has assumed
or otherwise become liable for such liabilities); and
 
                (e)    any Guaranty of such Person or letter of credit of such
Person, with respect to liabilities of a type described in any of clauses (a)
through (d) hereof.
 
Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP. “Debt” of any Person shall not include (i) such
obligations of the character described in clauses (a) through (d) above, if owed
or made by the Company or any Subsidiary to the Company or any Wholly-Owned
Subsidiary or (ii) any unfunded obligations which may now or hereafter exist in
respect of pension, retirement or other similar plans of the Company or any
Subsidiary or (iii) the Ralston Obligations or (iv) the obligations of a Vail
Owner under the Forward Sale Agreement or any other similar forward sale
agreement in respect of such Vail Owner’s sale of shares of capital stock of
Vail Resorts, Inc., and which, in each case, such obligations may be satisfied
by delivery of, or foreclosure on, the shares of such capital stock and which
such obligations are not guaranteed, directly or indirectly, by the Company or
any other Subsidiary.
 
“Debt Prepayment Application” means, with respect to any Transfer of property
constituting an Asset Disposition, the application by the Company of cash in an
amount equal to the Net Proceeds Amount with respect to such Transfer to pay
Senior Debt (other than Senior Debt owing to the Company, any of its
Subsidiaries or any Affiliate) including a prepayment of the 2009 Notes pursuant
to Section 8.2 in a principal amount at least equal to the Net Proceeds Amount
multiplied by a fraction whose numerator is equal to the aggregate principal
amount of all Notes then outstanding and whose denominator is equal to the
aggregate unpaid amount of all Senior Debt; provided, that in the event such
Senior Debt would otherwise permit the reborrowing of such Debt by the Company,
the commitment to relend such Debt shall be permanently reduced by the amount of
such Debt Prepayment Application.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means (i) with respect to the 2009 Notes that rate of interest
that is the greater of (a) 2.00% per annum above the rate of interest stated in
clause (a) of the first paragraph of the respective 2009 Notes or (b) 2.00% over
the rate of interest publicly announced by JPMorgan Chase Bank, N.A. as its
“base” or “prime” rate and (ii) with respect to any other series of Notes, the
Default Rate as defined in the Supplement with respect to which such series of
Notes were issued.
 
“Disposition Value” means, at any time, with respect to any property
 
                (a)    in the case of property that does not constitute
Subsidiary Stock, the book value thereof, valued at the time of such disposition
in good faith by the Company, and

 
B-4

--------------------------------------------------------------------------------

 
 
                (b)    in the case of property that constitutes Subsidiary
Stock, an amount equal to that percentage of book value of the assets of the
Subsidiary that issued such Subsidiary Stock as is equal to the percentage that
the book value of such Subsidiary Stock represents of the book value of all of
the outstanding capital stock or similar equity interests of such Subsidiary
(assuming, in making such calculations, that all Securities convertible into
such capital stock or similar equity interests are so converted and giving full
effect to all transactions that would occur or be required in connection with
such conversion) determined at the time of the disposition thereof, in good
faith by the Company.
 
“EBIT” means, for any applicable computation period, the Company and
Subsidiaries’ Net Income on a consolidated basis plus (a) consolidated federal,
state, local and foreign income and franchises taxes paid or accrued during such
period and (b) Consolidated Interest Expense for such period minus (or plus)
equity earnings (or losses) during such period attributable to equity
investments by the Company and its Subsidiaries in the capital stock or other
equity interests in any Person which is not a Subsidiary (other than Vail
Resorts, Inc.).
 
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
 
“Event of Default” is defined in Section 11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means, at any time and with respect to any property, the
sale of value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).
 
“Financing Agreements” shall mean and include this Agreement, the Other
Agreements, the Notes, the Subsidiary Guarantee (including each Subsidiary
Guarantee Supplement) and the Pledge Agreement, in each case, as amended from
time to time in accordance with the terms and provisions thereof.
 
“Forward Sale Agreement” means the forward sale agreement dated October 31, 2005
between RH Financial Corporation and Bank of America, N.A.

 
B-5

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
                (a)    the government of
                     
(i)     the United States of America or any state or other political subdivision
thereof, or
 
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
 
                               (b)    any entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any such government.
 
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
 
                (a)     to purchase such indebtedness or obligation or any
property constituting security therefor;
 
                (b)    to advance or supply funds (i) for the purchase or
payment of such indebtedness or obligation, or (ii) to maintain any working
capital or other balance sheet condition or any income statement condition of
any other Person or otherwise to advance or make available funds for the
purchase or payment of such indebtedness or obligation;
 
                (c)    to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or
 
                (d)    otherwise to assure the owner of such indebtedness or
obligation against loss in respect thereof.
 
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
 
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage,

 
B-6

--------------------------------------------------------------------------------

 
 
handling, transportation, transfer, use, disposal, release, discharge, spillage,
seepage, or filtration of which is or shall be restricted, prohibited or
penalized by any applicable law (including, without limitation, asbestos, urea
formaldehyde foam insulation and polychlorinated biphenyls).
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than $2,000,000 of the aggregate principal amount
of the Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.
 
“Interest Expense Coverage Ratio” means, for any applicable computation period,
the ratio of EBIT to Adjusted Consolidated Interest Expense for such period as
determined in accordance with GAAP.
 
“Leverage Ratio” means, with respect to the Company on a consolidated basis with
its Subsidiaries, at the end of any fiscal quarter, the ratio of Total Debt at
the end of such fiscal quarter to Adjusted EBITDA for the four fiscal quarters
then ending.
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
 
“Make-Whole Amount” is defined in Section 8.7 with respect to the 2009 Notes
and, in connection with each other series of Notes, the make-whole, breakage,
premium or other amounts provided for in the Supplement in respect of such other
series of Notes.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole, or (b) the ability of the Company to perform its
obligations under this Agreement and the Notes, or (c) the validity or
enforceability of this Agreement or the Notes.
 
“Memorandum” is defined in Section 5.3.
 
“Minority Interests” mean any shares of stock of any class of a Subsidiary
(other than directors’ qualifying shares as required by law) that are not owned
by the Company and/or one or more of its Subsidiaries.  Minority Interests shall
be valued by valuing Minority Interests

 
B-7

--------------------------------------------------------------------------------

 
 
constituting preferred stock at the voluntary or involuntary liquidating value
of such preferred stock, whichever is greater, and by valuing Minority Interests
constituting common stock at the book value of capital and surplus applicable
thereto adjusted, if necessary, to reflect any changes from the book value of
such common stock required by the foregoing method of valuing Minority Interests
in preferred stock.
 
“Monetary Default” is defined in Section 11.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“Net Income” means, for any computation period, with respect to the Company on a
consolidated basis with its Subsidiaries (other than any Subsidiary which is
restricted from declaring or paying dividends or otherwise advancing funds to
its parent whether by contract or otherwise), cumulative net income earned
during such period as determined in accordance with GAAP, but (ii) excluding any
non-cash charges or gains which are unusual, non-recurring or extraordinary and
(ii) including, to the extent not otherwise included in the determination of Net
Income, all cash dividends and cash distributions actually received by the
Company or any Subsidiary.
 
“Net Proceeds Amount” means, with respect to any Transfer of any property by any
Person, an amount equal to the difference of
 
                (a)    the aggregate amount of the consideration (valued at the
Fair Market Value of such consideration at the time of the consummation of such
Transfer) allocated to such Person in respect of such Transfer, net of any
applicable taxes incurred in connection with such Transfer, minus
 
                (b)    all ordinary and reasonable out-of-pocket costs and
expenses actually incurred by such Person in connection with such Transfer.
 
“Notes” is defined in Section 1.
 
“Obligors” means the Company and the Subsidiary Guarantors.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“Other Agreements” is defined in Section 2.1.
 
“Other Purchasers” is defined in Section 2.1.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 
B-8

--------------------------------------------------------------------------------

 
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.
 
“Pledge Agreement” means that certain Pledge Agreement dated as of July 18,
2008, among the Company, certain Subsidiaries of the Company, JPMorgan Chase
Bank, N.A., as pledgee, and the Secured Creditors or their representatives
identified therein from time to time, as amended, restated, supplemented or
otherwise modified from time to time.
 
 “Priority Debt” means the sum, without duplication, of (i) Debt of the Company
or any Subsidiary secured by Liens not otherwise permitted by clauses (a)
through (i) of Section 10.5 and, but without duplication, (ii) all Debt of
Subsidiaries (other than to the Company or another Subsidiary) excluding Debt of
Subsidiary Guarantors.
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“Property Reinvestment Application” means, with respect to any Transfer of
property constituting an Asset Disposition, the application of an amount equal
to the Net Proceeds Amount with respect to such Transfer to the acquisition by
the Company or any of its Subsidiaries of operating assets for the Company or
any Subsidiary to be used in the principal business of such Person.
 
“Proposed Prepayment Date” is defined in Section 8.3.
 
“Purchase” shall mean and include any transaction or series of related
transactions after the date of Closing, by which the Company or any of its
Subsidiaries (a) acquires any ongoing business or all or substantially all of
the assets of any firm, corporation or division or line of business thereof,
whether through purchase of assets, merger or otherwise, or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding partnership interests of a partnership.
 
“QPAM Exemption” means a Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

 
B-9

--------------------------------------------------------------------------------

 
 
“Ralston Obligations” means the indemnification obligations of the Company
existing on the date of Closing in favor of General Mills Inc. with respect to
its indemnification of Ralston Purina Company, as more fully described in
Note 14 of the Company’s Annual Report on Form 10-K for the year ended
September 30, 2002 under “Other Contingencies.”
 
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
 
“Secured Debt Agreements” shall have the meaning set forth in the Pledge
Agreement.
 
 “Securities Act” means the Securities Act of 1933, as amended from time to
time.
 
“Security” has the same meaning as Section 2(1) of the Securities Act.
 
“Senior Debt” shall mean and include (i) any Debt of the Company (other than
Debt owing to any Subsidiary or Affiliate) which is not expressed to be junior
or subordinate to any other Debt of the Company, and (ii) any Debt of a
Subsidiary (other than Debt owing to the Company, any other Subsidiary or any
Affiliate).
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
 
 “Series 2009A Notes” is defined in Section 1.
 
 “Series 2009B Notes” is defined in Section 1.
 
 “Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.
 
“Subsidiary Guarantee” shall mean the Subsidiary Guarantee dated as of May 28,
2009 substantially in the form of Exhibit 4.11 hereto together with any and all
amendments, modifications, supplements and accessions thereto or in respect
thereof.

 
B-10

--------------------------------------------------------------------------------

 
 
“Subsidiary Guarantor” shall mean and include each Subsidiary which is obligated
whether as guarantor or direct obligor, in respect of any obligations under the
Bank Agreement or as a guarantor or direct obligor in respect of any other Debt
of the Company; provided, however, that if such Subsidiary is organized in a
jurisdiction other than the United States or Canada, then solely for purposes of
determining ‘Priority Debt’, such Subsidiary shall not be deemed a Subsidiary
Guarantor unless the Company provides to each holder of Notes a written opinion
of independent counsel addressed to the holders of Notes to the effect that the
Subsidiary Guarantee of such Subsidiary Guarantor has been duly authorized,
executed and delivered by such Subsidiary Guarantor and constitutes a legal,
valid and binding obligation enforceable against such Subsidiary Guarantor in
accordance with its terms, subject to usual and customary exceptions and
assumptions reasonably satisfactory to the Required Holders at the time such
Subsidiary becomes obligated as a guarantor or direct obligor in respect of any
other Debt of the Company.
 
“Subsidiary Stock” means, with respect to any Person, the stock (or any options
or warrants to purchase stock or similar equity interests or other Securities
exchangeable for or convertible into stock or similar equity interests) of any
Subsidiary of such Person.
 
“Supplement” is defined in Section 2.2.
 
“Total Debt” shall mean, as of the date of any determination thereof, the
aggregate unpaid principal amount of all Debt of the Company and its
Subsidiaries on a consolidated basis.
 
“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers (including by merger or consolidation) or
leases (as lessor) any of its property, including, without limitation,
Subsidiary Stock but excluding dividends to the extent paid in cash.  For
purposes of determining the application of the Net Proceeds Amount in respect of
any Transfer, the Company may designate any Transfer as one or more separate
Transfers each yielding a separate Net Proceeds Amount.  In any such case,
(a) the Disposition Value of any property subject to each such separate Transfer
and (b) the amount of Consolidated Total Assets attributable to any property
subject to each such separate Transfer shall be determined by ratably allocating
the aggregate Disposition Value of, and the aggregate Consolidated Total Assets
attributable to, all property subject to all such separate Transfers to each
such separate Transfer on a proportionate basis.
 
“2009 Notes” is defined in Section 1.
 
 “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Vail Adjustment” shall mean, as of the date of any determination, the value
(but not less than zero) of the equity investment of the Company and its
Subsidiaries in Vail Resorts, Inc.

 
B-11

--------------------------------------------------------------------------------

 
 
“Vail Owner” means RH Financial Corporation, a Nevada corporation and a
Wholly-Owned Subsidiary, which owns shares of capital stock in Vail Resorts,
Inc. and shall also include the Company and/or any other Subsidiary upon a
Transfer of such capital stock by RH Financial Corporation to the Company or to
such Subsidiary, respectively. 
 
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Subsidiaries at such time.

B-12

--------------------------------------------------------------------------------

